                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In re Flint Water Cases.               Judith E. Levy
                                       United States District Judge
________________________________/

This Order Relates To:

Walters v. Flint
Case No. 17-10164

Sirls v. Michigan
Case No. 17-10342

________________________________/

OPINION AND ORDER GRANTING IN PART AND DENYING IN
   PART PLAINTIFFS’ MOTION FOR LEAVE TO FILE AN
 AMENDED MASTER COMPLAINT AND GRANTING IN PART
   AND DENYING IN PART DEFENDANTS’ MOTIONS TO
     DISMISS PLAINTIFFS’ AMENDED SHORT-FORM
                    COMPLAINTS

     These cases are two of many cases that are collectively referred to

as the Flint Water Cases. They involve a series of individual plaintiffs

and they are before the Court on plaintiffs’ motion for leave to amend the

master complaint and defendants’ motions to dismiss. Defendants, a

combination of private and public individuals and entities, allegedly set

in motion a chain of events that led to bacteria and lead leaching into the
City of Flint’s drinking water. Plaintiffs claim that defendants

subsequently concealed, ignored, or downplayed the risks that arose from

their conduct, causing serious harm in the process. They contend that the

effects of what has since been called the Flint Water Crisis are still with

them and continue to cause them problems.

     The Court has previously adjudicated other motions to dismiss in

the Flint Water Cases. First, there was Guertin v. Michigan, No. 16-

12412, involving an individual plaintiff and many of the same claims and

defendants involved in the present cases. Next, there was Carthan v.

Snyder, No. 16-cv-10444, a consolidated class action that also involved

similar defendants and claims.

     The present cases involve the same underlying facts as Guertin and

Carthan, and an almost identical set of claims and defendants.

Accordingly, this opinion will rely on the Court’s earlier rulings to resolve

the current motions as efficiently as possible. It will describe plaintiffs’

legal claims, how Carthan addressed comparable claims, and then

explain why a similar or different result is justified based on the factual

allegations pleaded here. Relying on this approach, and for the reasons

set forth below, the Court will grant in part and deny in part plaintiffs’


                                     2
motion for leave to amend, and grant in part and deny in part defendants’

motions to dismiss the complaints.

 I.   Procedural History

      Plaintiffs originally filed these lawsuits in early 2017. At that time,

they were two of many cases relating to the Flint Water Crisis. As the

number of lawsuits grew, the Court appointed co-liaison lead counsel to

coordinate between the various individual lawsuits. It also directed co-

liaison lead counsel to file a master complaint that would apply to all

pending and future non-class action cases.1 The attorneys from each

individual case were ordered to file a short-form complaint, adopting

pertinent allegations from the master complaint as they saw fit. The

intent was that this would allow the Court to issue opinions that would

apply to multiple individual cases, rather than to address each case in

turn and cause a delay in the administration of justice.

      Counsel for the plaintiffs in these cases were selected as co-liaison

lead counsel. On December 15, 2017, they filed the master complaint in




      1 The Court put in place a similar process to manage the class-action side of
the Flint Water Cases. In Carthan v. Snyder, it recently granted in part and denied
in part the defendants’ motions to dismiss. No. 16-10444, 2019 U.S. Dist. LEXIS
55607 (E.D. Mich. Apr. 1, 2019).

                                        3
the docket corresponding to Walters v. Flint, No. 17-cv-10164. They then

filed their short-form complaint in these cases a month later.2 Soon after,

defendants moved to dismiss both complaints. And on September 26,

2018, the Court heard oral argument on the motions. But before the

Court could issue a decision, co-liaison lead counsel requested permission

to file a motion for leave to file an amended master complaint. The Court

instructed them to do so by November 28, 2018, if at all, and they did so.

Subsequently, they filed a proposed amended short-form complaint in

these cases, incorporating allegations from the proposed amended master

complaint.

      Since the motions to dismiss were still pending, the Court

instructed defendants to brief the motion to amend as if the Court had

already granted it and defendants were again moving to dismiss. And

because a motion for leave to amend and a motion to dismiss turn on

substantively the same standard, the Court can now address defendants’

responses to the motion for leave to amend as addenda to their previously




      2 As set forth in the header of this opinion and order, “these cases” refers to
Walters and Sirls v. Michigan, No. 17-cv-10342.

                                         4
filed motions to dismiss and rule on both the motion for leave to amend

and the motions to dismiss in a single omnibus decision.

         This opinion will proceed as follows. Part II will address the motion

for leave to file an amended master complaint. And for the reasons set

forth below, the motion will be granted in part and denied in part. Then,

in Part III, the Court will adopt the amended master complaint as the

operative master complaint, and rule on defendants’ motions to dismiss

plaintiffs’ short-form complaint in Walters v. Flint. In Part IV, the Court

will do the same in Sirls v. Michigan. Finally, Part V will set forth the

Court’s order resulting from this opinion.

Contents
I. Procedural History ................................................................................ 3
II. Motion for Leave to Amend the Master Complaint ............................ 7
   A.        Background ...................................................................................... 7
        i.     The Parties .................................................................................... 7
        ii. Facts as Pleaded in the Proposed Master Complaint ............... 10
        iii. Prior Flint Water Cases ............................................................. 31
   B.        Standard of Review ....................................................................... 32
   C.        Analysis ......................................................................................... 34
        i.     Undue Delay ............................................................................... 34
        ii. Futility of Amendments ............................................................. 35
               Liane Shekter-Smith .................................................................. 35
               Bodily Integrity .......................................................................... 42

                                                         5
                Equal Protection ......................................................................... 54
                Elliott-Larsen Civil Rights Act .................................................. 66
                Conspiracy .................................................................................. 70
                Gross Negligence ........................................................................ 74
                Professional Negligence ............................................................. 77
   D. Conclusion ...................................................................................... 77
III. Motions to Dismiss in Walters v. Flint, No. 17-cv-10164 ................. 78
   A.        Background .................................................................................... 78
   B.        Standard of Review ........................................................................ 79
   C.        Threshold Issues ............................................................................ 80
        i.     Sovereign Immunity ................................................................... 80
        ii. Absolute Immunity ..................................................................... 83
        iii. Safe Drinking Water Act Preemption ........................................ 83
   D. Analysis .......................................................................................... 84
        i.     State-Created Danger ................................................................. 84
        ii. Bodily Integrity ........................................................................... 91
        iii. Equal Protection ....................................................................... 100
        iv. Conspiracy ................................................................................. 100
        v.     Elliott-Larsen Civil Rights Act ................................................ 101
        vi. Gross Negligence ...................................................................... 101
        vii. Monell Liability ......................................................................... 102
        viii. Professional Negligence ............................................................ 103
        ix. Damages .................................................................................... 105
   E.        Conclusion .................................................................................... 108
IV. Motions to Dismiss in Sirls v. Michigan, No. 17-cv-10342 ............. 109
V. Order.................................................................................................. 109




                                                        6
II.        Motion for Leave to Amend the Master Complaint Filed in
           Walters v. Flint, No. 17-cv-10164

      A.            Background

               i.     The Parties

           Plaintiffs are residents of Flint, Michigan, a majority African

American city located in the mostly white Genesee County. They allege

that they suffered and continue to suffer injuries as a result of exposure

to municipal water during the Flint Water Crisis. Their injuries range

from hair loss, to skin rashes, to digestive, developmental, and cognitive

issues, as well as damages from medical expenses, wage loss, and

property damage. Plaintiffs blame defendants for these injuries and sue

the following individuals and entities:

           The state defendants. The former Governor of Michigan, Richard

Snyder, is sued in his individual capacity for monetary damages and in

his official capacity for injunctive relief.3 Plaintiffs also sue Andrew

Dillon, former Michigan State Treasurer; and Nick Lyon, former Director



          For the sake of consistency with earlier Flint water decisions, former
           3

Governor Snyder will be referred to as Governor Snyder or the Governor where the
claim is against him is in his individual capacity. Where the claim is against him in
his official capacity, the claim is now against current Governor Gretchen Whitmer.
See Fed. R. Civ. P. 25(d). However, again, the Court will still refer to these claims as
against Governor Snyder for the sake of consistency.

                                           7
of the Michigan Department of Health and Human Services (MDHHS).

Defendants Dillon and Lyon are both sued in their individual capacities.4

      The MDEQ defendants. This group includes Daniel Wyant, former

Director of the Michigan Department of Environmental Quality (MDEQ);

Bradley Wurfel, former Director of Communications; Liane Shekter-

Smith, former Chief of the Office of Drinking Water and Municipal

Assistance; Stephen Busch, a former Water Supervisor for Lansing;

Patrick Cook, a former specialist for the Community Drinking Water

Unit; Michael Prysby, a former Environmental Quality District 8 Water

Supervisor; and Adam Rosenthal, a former Water Quality Analyst. These

defendants are sued in their individual capacities.

      The city defendants. Plaintiffs sue Darnell Earley, Flint’s

Emergency Manager from November 1, 2013, until January 12, 2015;

Gerald Ambrose, Flint’s Emergency Manager from January 13, 2015,

until April 28, 2015; Dayne Walling, the Mayor of Flint from August 4,

2009, until November 9, 2015; Howard Croft, Flint’s former Director of



      4In the proposed amended complaint that accompanies the motion for leave to
amend, plaintiffs also include Eden Wells, Nancy Peeler, and Robert Scott. In a
subsequent filing, plaintiffs clarified that these three individuals are no longer named
defendants. (Dkt.186-1 at 19–21.)

                                           8
Public Works; Michael Glasgow, the former City of Flint Laboratory and

Water Quality Supervisor; and Daugherty Johnson, Flint’s former

Utilities Administrator. These defendants are sued in their individual

capacities.5 Additionally, on the basis of the alleged conduct of the above

individuals, plaintiffs also sue the City of Flint.

      Jeffrey Wright. Wright was, and still is, the Genesee County Drain

Commissioner (GCDC). He is also the Chief Executive Officer of the

Karagondi Water Authority (KWA). Wright is sued in his individual

capacity.

      The private defendants. This includes Lockwood, Andrews &

Newman, PC, Lockwood Andrews & Newman, Inc., and the Leo. A. Daly

Company (collectively LAN); Veolia, LLC, Veolia, Inc., and Veolia Water

(collectively Veolia); and Rowe Professional Services Company (Rowe).

LAN performed work as a consultant related to Flint’s transition to the

Flint River and continued to advise Flint on water quality issues during




      5  Edward Kurtz, Flint’s Emergency Manager from August 2012 until July
2013, is also mentioned as a defendant in the allegations. (Dkt. 186 at 169–70, 173,
178, 183, 187.) However, the Court understands that plaintiffs did not intend to
include him as a named defendant.

                                         9
the Crisis.6 Rowe did the same but in the capacity of the City of Flint’s

Engineer.7 Finally, Veolia also performed consultancy work, but only

after the transition and for a limited time from early January 2015 to

March 2015.

       ii.   Facts as Pleaded in the Proposed Amended Master
             Complaint

      Flint’s water supply history. The City of Flint abuts the seventy-

eight mile long Flint River. The City is one of the largest in Michigan and

for much of the early twentieth century relied on the Flint River for its

primary source of water. (Dkt. 185-2 at 74.) For this reason, the Flint

Water Treatment Plant (FWTP) was constructed in 1917 to treat the

river’s raw water. The FWTP enabled the City to safely distribute Flint

River water to residents for use and consumption. (Id.)

      Then, in 1964, the United States Geological Survey noted that the

Flint River contained high levels of chloride. (Id.) Chloride reacts with



      6 Throughout this opinion, the Court uses the term “the Crisis” to refer to
events that occurred after April 25, 2014, when Flint began drawing water from the
Flint River.
      7  According to the amended master complaint, “[t]he Flint City Charter
requires that Flint have somebody serving in the capacity of City Engineer. In order
to receive State and Federal funding for projects, it is mandatory for Flint to have a
City Engineer to certify and submit required documentation.” (Dkt. 185-2 at 78.)

                                         10
trace metals found in river water to form certain salts, making the water

corrosive and difficult to process. As a result of this problem and others,

Flint eventually stopped drawing water from the Flint River. (Id.)

Starting in 1967, the City began to purchase water under contract from

the Detroit Water and Sewerage Department (DWSD). The DWSD water

was drawn from Lake Huron and treated before delivery. There was

therefore no need to treat it at the FWTP, and the facility was

deactivated. (Id. at 74–75.)

     In addition to purchasing water for its own customers, Flint also

resold DWSD water to the GCDC. The GCDC was responsible for the

water supply to several municipalities within Genesee County, and it

resold the water to those customers. (Id. at 75.) In accordance with this

transaction, Flint and the GCDC entered into a contract in 1973. Flint

promised to supply the GCDC with a sufficient quantity of water to meet

its needs, and the GCDC committed to buying water from Flint so long

as it met all regulatory standards. This contract was updated in 2003 and

remained in effect leading up to the Crisis. (Id.)

     The formation of the Karegondi Water Authority. For decades, this

arrangement posed no problems. (Id. at 27.) But beginning in the 1990s,


                                    11
Flint and other Genesee County communities began to grow concerned

about the increasing cost of DWSD’s water, and they commissioned

studies to look at alternative sources. (Id. at 76.) The first of these was

completed as early as 1992, but others followed. And more recently in

2009, LAN and Rowe completed a study which examined whether Flint

and these communities should continue to buy water from DWSD, or

whether they should construct a new pipeline to independently draw raw

water from Lake Huron. (Id. at 76–77.)

     Later that year, Flint and these other Genesee County communities

formed the KWA to explore the possibility of constructing a new Lake

Huron pipeline. (Id. at 27.) The KWA pipeline was projected to cost

approximately $300 million to construct. And for its part, Flint would pay

$85 million of that total and service about one third of the debt. (Id. at

27–28.) In addition, it would require treatment before being distributed

to customers, because the water pumped from Lake Huron would be raw.

(Id. at 28.) The long-since dormant FWTP would therefore need to be

reactivated and upgraded to meet modern regulatory standards. (Id. at

34.) If the pipeline were constructed successfully, the KWA would




                                    12
manage the supply of raw Lake Huron water to KWA member entities

which would then be responsible for treating and distributing it.

     Committing to the KWA pipeline project. In 2011, a panel appointed

by Governor Snyder declared Flint to be in a state of financial emergency.

As such, the panel recommended that an Emergency Manager be

appointed to manage Flint’s finances. Emergency managers may be

appointed by the Governor of Michigan “to address a financial emergency

within that local government.” Mich. Comp. Laws § 141.1549(1).

Pursuant to that recommendation, the Governor appointed Edward

Kurtz to the position. (Id. at 29.) This meant that Kurtz and his

successors would “act for and in the place and stead of the governing

body” of Flint. § 141.1549(2). This gave Kurtz broad control over

municipal policymaking, see id., subject only to the authority of Governor

Snyder, see § 141.1549(3)(d), or the State Treasurer, see § 141.1549(8).

     Consistent with his mandate, Kurtz began to evaluate the fiscal

prudence of the KWA project. In November 2012, Kurtz wrote to the State

Treasurer, Andrew Dillon, suggesting that Flint commit to the KWA

pipeline because it would result in Flint saving money. (Dkt. 185-2 at 29.)




                                    13
This was an opinion shared by Jeffrey Wright, the Genesee County Drain

Commissioner, CEO of the KWA, and a vocal opponent of the DWSD. (Id.)

     The DWSD disagreed with Kurtz’s evaluation. Throughout 2012, it

presented cost studies to Kurtz, Wright, Dillon, and the Governor that

refuted Kurtz’s position. All of these studies demonstrated that from a

cost and reliability standpoint, Flint was better off continuing to buy

DWSD water rather than committing to the KWA pipeline. (Id.) Seeking

additional input, Dillon commissioned an independent cost study. (Id. at

29–30.) In February 2013, this study concluded that it would be more

economical for Flint to continue to purchase DWSD water on both a short

and long-term basis. (Id. at 30.)

     Throughout 2013, Flint continued to negotiate with the DWSD

while weighing the benefits of the KWA pipeline project. In April, the

DWSD presented a proposal that purported to save the City twenty

percent over a thirty-year period when compared to the KWA project. (Id.

at 31.) This offer even got the attention of senior state officials, including

Dillon, who wondered why Flint would proceed with the KWA pipeline in

the face of such savings. (Id. at 31–32.)




                                     14
     Despite this, Flint continued to evaluate the KWA plan. Several

KWA member communities had committed to the KWA pipeline by the

spring of 2013. (Id. at 33.) But Wright believed that it would be difficult

to finance the cost of the project without also obtaining Flint’s

participation and financial support. Wright therefore turned his

attention to securing Flint’s participation. He aggressively argued the

case for Flint’s involvement in the KWA to senior government officials

and to the media, and he refuted claims that staying with DWSD water

would be the economical choice for Flint. (Id.)

     In March 2013, Dillon recommended to the Governor that Flint

commit to the KWA project, despite Dillon recognizing that studies and

the last DWSD proposal counseled against it from a cost perspective. (Id.

at 30, 32–33.) In response, the Governor ordered the DWSD to submit a

final proposal to continue as Flint’s water supplier. As directed, the

DWSD issued this final offer in April 2013, which Flint rejected. (Id. at

34.) And the Governor authorized Kurtz to bind Flint to the KWA project.

(Id. at 34–35.)

     Kurtz committed Flint to the KWA pipeline soon after. (Id. at 80–

81.) The DWSD attempted to get Flint to reconsider. But when Flint


                                    15
declined, the DWSD gave notice that it would terminate its contract with

Flint, effective one year from that date, in April 2014. (Id. at 81.) After

that time, if Flint wanted to purchase water from DWSD, it would have

to do so under more expensive non-contract prices.

      Devising the interim plan. The decision to commit to the KWA

pipeline left Flint with a problem. The pipeline would not be ready until

late 2016, maybe even early 2017 (id. at 35), meaning that Flint would

have to identify an interim supply of water. It could continue to buy water

from the DWSD on an ad-hoc basis at a non-contract price. (Id. at 137.)

Alternatively, it could seek out a different source of water.

     In June 2013, Dillon, Kurtz, Wright, and Flint’s Mayor, Dayne

Walling, devised a solution. (Id. at 36.) They decided to use the Flint

River as an interim source of water rather than continuing to buy from

the DWSD. A critical part of this interim plan was to shift funds that

would have paid for the treated DWSD water to purchase the necessary

upgrades for the FWTP in order for it to safely process the raw Flint River

water. (Id.) The FWTP would need upgrading to process the water drawn

from the eventual KWA pipeline from Lake Huron in any case, so this

plan also served that wider purpose. However, the interim plan did not


                                    16
include a plan for how to implement the necessary FWTP upgrades and

remediation. (Id. at 35–36.) These individuals knew that these details

still needed to be worked out, as did the Governor. (Id.)

     At the same time, it was widely known that the Flint River had

been evaluated and rejected as a possible water source on prior occasions.

(Id. at 36.) As far back as 1964, concerns had been raised about the river’s

chloride content. (Id. at 74.) And years of rock salt washing into the river

from winter roads had exacerbated this problem, increasing the corrosive

nature of the water. (Id. at 87.) In addition, a 2001 report by Michigan’s

Department of Natural Resources noted that factories along the Flint

River discharged their industrial waste into the river. (Id. at 76.)

Unsurprisingly, the United States Geological Society, the MDEQ, and

the Flint Water Utilities Department had all reported that “the Flint

River was a highly sensitive drinking water source that was susceptible

to contamination.” (Id.)

     More recently, Flint had asked LAN and Rowe in 2011 to determine

whether the Flint River could be used as a primary drinking source for

the City. (Id. at 28, 77.) Rowe and LAN cautioned against it and warned

that the dormant FWTP would require millions of dollars in upgrades in


                                    17
order to treat the raw river water safely. (Id. at 28, 78.) In addition, water

from the river would require more effort to treat than water from the

eventual KWA pipeline, which would draw from Lake Huron. (Id. at 79.)

LAN’s analysis in particular noted a need to use chemicals to neutralize

the river’s corrosive properties. (Id. at 77–78.)

      Prior to the development of the interim plan, government officials

had openly expressed concern about using the Flint River as a water

source. In March 2013, Stephen Busch, an MDEQ District Supervisor,

sent an email to MDEQ Director Daniel Wyant expressing concern that

the Flint River would “[p]ose an increased microbial risk to public

health[,] . . . an increased risk of disinfection by-product exposure . . . [,

and] trigger additional regulatory requirements.” (Id. at 30–31.) He

stated that the FWTP would require significant upgrades above and

beyond those required to treat water drawn from Lake Huron. Busch

recognized that any decision to use the Flint River as a water source

would be primarily based on cost and not a scientific assessment of its

suitability. (Id. at 32.) Using the Flint River as a water source presented

a challenging proposition.




                                     18
     Nonetheless, the interim plan was put into action as a cost-cutting

measure when compared with purchasing DWSD water at a non-contract

price. (Id. at 81.) The planned transition date was April 2014, set to

coincide with the termination of the DWSD agreement. (Id. at 84.) The

interim plan did not apply to the remainder of Genesee County, which

would continue to purchase DWSD water. (Id. at 40–41.)

     Transitioning to the Flint River. Shortly after the interim plan was

devised, Kurtz hired LAN to provide advice on the transition to and use

of the Flint River as a water source. (Id. at 81.) LAN would act as design

engineer for the FWTP upgrade process and, more broadly, as a

consultant on water quality issues leading up to and after the transition.

(Id. at 81–83.) In June 2013, LAN met with representatives from Flint,

the GCDC, and the MDEQ. (Id. at 84.) They discussed FWTP upgrades,

water quality control, and the ability to meet the April 2014 deadline. (Id.

at 84–85.) The attendees determined that the Flint River was a viable

water source. Although it would be more difficult to treat than other

water sources, these difficulties could be overcome. In LAN’s view, the

April 2014 timeframe was feasible. (Id. at 85.)




                                    19
      Kurtz resigned as Flint’s Emergency Manager effective July 2013.

(Id. at 37.) He was eventually replaced by Darnell Earley in September

of that year. (Id.) This change in leadership had no effect on the plan to

use the Flint River as an interim water source nor the scheduled timeline

for the transition.

      As the April 2014 deadline approached, concerns began to surface

about how ready the City was to begin drawing water from the Flint

River. A senior official from the Governor’s office warned the Governor

that the transition timeframe was too rushed and that there was a

possibility of something going wrong. (Id. at 37–38.) Moreover, Michael

Glasgow, Flint’s water treatment plant operator, informed the MDEQ

that the FWTP was not fit to begin operations and that he was not ready

to give his approval for it to begin active service. (Id. at 38–39.)

      During this time, LAN met with Flint and MDEQ officials to

finalize the optimal corrosion control to treat water drawn from the Flint

River. (Id. at 86.) Crucially, they decided to wait for more data before

implementing a corrosion control protocol. As a result, no corrosion

control measures were put in place to neutralize the chloride salts

present in the Flint River water. (Id. at 87–88.)


                                     20
      With these concerns hanging over the transition, the City

submitted its application for MDEQ approval to make the switch to the

Flint River on March 31, 2014. (Id. at 138.) This application proposed

various capital projects that would take at least two months to complete.

(Id. at 140.) But just nine days after it was submitted, MDEQ employee

Patrick Cook approved it and gave the switch the green light. (Id. at 138.)

Under the direction of Emergency Manager Earley, Flint water users

began receiving the river’s water on April 25, 2014. (Id. at 40.)

      Effect on Flint’s water infrastructure. Most of Flint’s water

distribution pipelines are over seventy-five years old and constructed of

cast iron.8 (Id. at 91.) Cast iron pipes are subject to internal corrosion,

which causes buildup on the pipe interior, leading to water quality issues,

reduced flow, and even leakage. This process also results in the

development of biofilms—layers of bacteria that attach to the interior of

the pipe wall. (Id.) At the time the FWTP began drawing water from the

Flint River, it was corrosive due to the increased presence of chloride



      8 Water distribution pipes transport treated drinking water to consumers.
These pipes may be large in diameter, which supply entire towns, or they may be
smaller pipes that branch off the larger ones to supply a particular street or group of
buildings.

                                          21
salts, and it was not being treated to neutralize this property. (Id. at 87–

88.) This resulted in the layer of internal buildup being stripped from the

pipe. The biofilms went with it, releasing potentially harmful bacteria

into the water supply. (Id. at 89.) The pipe metal was left exposed and

lay open to the water’s corrosive properties. (Id.)

     In April 2014, a large percentage of Flint’s exterior service lines

were also many decades old,9 and these were mostly made out of lead. (Id.

at 92.) The corrosive water stripped the buildup from these pipes too. The

exposed pipework began to leach lead and bacteria into the City’s water.

(Id.) Lead is toxic, and there is no safe level of exposure. Lead is

particularly damaging to children because even low-level lead exposure

can result in reduced intelligence, shortening of attention span, and

increased antisocial behavior. (Id. at 111–12.)

     Initial warning signs. Almost immediately following the transition,

users began complaining about Flint’s new water source. (Id. at 44.) The

Governor’s office began receiving customer grievances, and numerous

press stories were written about Flint’s water quality problems. (Id. at

44 n.4.)


     9   An exterior service line connects a building to the main distribution pipelines.

                                           22
     In August 2014, Flint’s water tested above the legal limits for total

coliforms, including potentially fatal pathogens. (Id. at 89.) As a short-

term solution, the City issued boil-water advisories that lasted into

September. In an attempt to permanently address the issue, Flint

officials began adding more chlorine to the water to kill the bacteria. (Id.)

     Chlorine in water reacts with organic and inorganic matter,

producing byproducts collectively referred to as trihalomethanes. (Id.)

The EPA regulates several types of trihalomethanes in drinking water,

and the collective concentration of these compounds is known as the Total

Trihalomethanes (TTHM) count. However, chlorine reacts preferentially

with metal. (Id. at 101.) So as the metal pipes were stripped bare, more

and more chlorine was needed to neutralize the coliforms. The increased

quantity of chlorine in turn raised the TTHM count. (Id. at 89.) The

inability to treat coliforms such as E. coli with chlorine is indicative of a

problem with pipe corrosion. (Id. at 103.) And the resulting high TTHM

levels were an indicator of this underlying problem. (Id. at 89.) MDEQ

officials Busch, Prysby, and Adam Rosenthal, a water quality analyst,

were aware in May 2014 that TTHM levels were elevated and above

regulatory mandated levels. (Id. at 89–90.)


                                     23
     The complaints continued to grow such that by October 2014,

Flint’s water problems were under serious discussion in the Governor’s

office. (Id. at 44.) In addition, the MDHHS was notified of an outbreak of

Legionnaires’ disease, a deadly illness caused by legionella bacteria

which can enter the water supply when biofilms are stripped from old

metal piping. (Id. at 90.) Lead poisoning rates for the months of July,

August, and September were also dramatically higher than usual for

children living in Flint. Yet no government official took any action,

despite suggestions by senior staff in the Governor’s office that Flint

should begin to purchase water from DWSD until water quality could be

assured for Flint’s residents. The fact that the Genesee County Health

Department began to connect the increased incidence of legionella with

Flint’s water did nothing to activate a response. (Id. at 45 n.6.)

     As the winter of 2014 drew nearer, a large customer with the ability

to do so stopped using Flint’s water. General Motors (GM) switched from

the City of Flint water system to Flint Township’s water (drawn from

Lake Huron) for its Flint engine operations facility. (Id. at 45 n.7.) And

while the MDEQ stated at this time that there was nothing unusual

about the chloride content in Flint’s water, GM cited corrosion concerns


                                    24
for its decision. (Id. at 45, 91.) The loss of GM as a customer resulted in

an annual revenue loss for the City of $400,000. (Id. at 45 n.7.)

      The import of GM’s decision was not lost on senior members of

Governor Snyder’s staff who again suggested that Flint resume

purchasing DWSD water. (Id. at 45.) But again, no action was taken.

When Earley was directly briefed on the issue of GM’s switch by the

Governor’s staff, he rejected the idea of reconnecting to DWSD water. (Id.

at 46.) This was despite the fact that the Governor’s own Chief of Staff

described the situation as “downright scary” and called for a return to

DWSD “ASAP.” (Id.)

      The Crisis continued to develop. At the same time, water coolers

were installed in Flint’s state government buildings. This left MDEQ

officials to discuss the optics of such a move, given the government’s

public message that Flint’s water was safe for human consumption. (Id.

at 47.) Additionally, the University of Michigan turned off certain

drinking fountains located on its Flint campus because of high lead

levels. (Id. at 92.) And test results began to show that Flint’s water

exceeded the regulatory standards governing lead levels in drinking

water. (Id. at 91.)


                                    25
     From warning signs to alarm bells. In January 2015, Earley

resigned and was replaced as Emergency Manager by Gerald Ambrose.

(Id. at 47.) Around this time, state officials recognized that the problems

with Flint’s water were being caused by pipe corrosion. (Id. at 48 n.13.)

The DWSD approached Ambrose and offered him the opportunity to

purchase water at attractive rates and even offered to waive the

reconnection fee. (Id. at 48–49.) But Ambrose rejected the proposal, even

though there had been months of complaints that the water was

discolored, foul smelling, bad tasting, and making families sick. (Id.) The

Governor was briefed on the severity of the situation, but again, neither

state nor local officials took any corrective action. (Id. at 49–50.)

     In February 2015, in an effort to address the public health

emergency, the City hired Veolia and rehired LAN to review the City’s

water system. (Id. at 96.) Veolia issued an interim report a week later,

indicating that Flint was in compliance with drinking water standards.

(Id. at 97–98.) The company issued its final report in March, confirming

its interim opinion, raising no other concerns, and stating that “[s]ome

people may be sensitive to any water.” (Id. at 98–99.) LAN also issued a

report addressing the TTHM problem, but neither Veolia nor LAN


                                     26
recommended that additional steps be taken to address the corrosivity of

the water. (Id. at 99–100.) Veolia recommended the addition of ferric

chloride to help address the TTHM problem. However, this likely

worsened the corrosive nature of the City’s water by increasing the

water’s acidity. (Id. at 106–07, 110.)

      That   same    month,    Flint     residents   began   staging   public

demonstrations to demand a return to DWSD water and the

Environmental Protection Agency (EPA) responded to complaints raised

by Flint water users. (Id. at 49–50.) A resident, LeeAnne Walters, had

complained of black sediment in her water. The EPA noted that the iron

content of the water was so high that testing instruments could not

measure it, concluded that the black sediment was lead, and began to

inquire further. (Id.) As part of that investigation, MDEQ supervisor

Busch falsely advised the EPA that Flint was using optimized corrosion

control. The MDEQ dismissed the possibility of the black sediment being

lead because, in the MDEQ’s view, the complaint came from a resident

whose house contained plastic plumbing. (Id. at 51 n.18.) It was not until

April 2015 that the MDEQ admitted to the EPA that the FWTP had no

corrosion control protocol in place. (Id. at 55.)


                                       27
     By March 2015, it was becoming clear that a major public health

emergency existed. (Id. at 52.) Officials recognized that this probably

included widespread lead poisoning and an increased risk of legionella

exposure. The Governor and officials in his office discussed the possibility

of distributing water filters to Flint residents, but they decided not to do

so. (Id.) Instead, government officials continued to defend the decision to

use the Flint River as an interim water source. (Id. at 52 n.20.) Moreover,

officials began discrediting independent parties who were publishing

data that showed elevated lead levels in Flint’s water. (Id.) MDEQ

officials continued to deny the link between Flint’s water and legionella.

(Id. at 53–54.) Emergency Manager Ambrose vetoed a Flint City Council

vote to reconnect to DWSD water. (Id. at 54.)

     As the summer began, the EPA continued to monitor the situation.

In June 2015, the EPA prepared an internal memorandum titled “High

Lead in Flint Michigan-Interim Report” and shared it with MDEQ staff.

(Id. at 56.) In the words of one EPA employee, the government’s response

to the Crisis “border[ed] on criminal neglect.” This did not prompt state

or local officials to address the risk of harm faced by Flint’s water users,

even though the EPA began to speak publicly about the possible dangers.


                                    28
(Id.) Instead, government officials again denied that there was a problem.

In July, MDEQ Communications Director Bradly Wurfel appeared on

television and radio to deny that there was any problem with Flint’s

water, despite all evidence to the contrary. (Id. at 57, 59.) At the same

time, the Governor was warned by his Chief of Staff that complaints

about the water were being inappropriately “blown off” by government

officials, yet the Governor continued to do nothing. (Id. at 58.)

     As the summer drew to a close, the Crisis became impossible to

deny. Private individuals such as Dr. Hanna-Attisha, a Flint area

pediatrician, began pointing out flaws with Flint’s water quality testing

procedures and speaking publicly about possible lead poisoning. Then,

Professor Marc Edwards of Virginia Polytechnic Institute and State

University determined in August 2015 that there was serious lead

contamination and highlighted how the situation was being covered up.

(Id. at 59–61.) In response, the MDEQ falsely stated that the MDHHS

had reexamined blood lead level data and found nothing to affirm Dr.

Hanna-Attisha’s data. (Id. at 63–64.) Wurfel discredited Edwards and

continued to assure the public that Flint’s water was safe. (Id. 60–61, 63–

64.) MDEQ officials Busch, Prysby, and Glasgow subsequently conspired


                                    29
to alter water quality reports to remove the highest lead level test results.

(Id. at 60–61.)

     On October 8, 2015, the Governor publicly admitted that Flint’s

water supply was compromised and ordered the City to reconnect to the

DWSD. This reconnection occurred on October 16. (Id. at 64.) On October

18, MDEQ Director Wyant admitted to the Governor that the FWTP had

failed to implement corrosion control from the outset. (Id. at 65.) Wyant

claimed that this was due to an incorrect understanding of the regulatory

requirements. (Id.)

     Aftermath. Although government officials at last publicly admitted

the nature of the Crisis and ordered Flint to reconnect to DWSD water,

the health threat did not dissipate. Flint’s corroded water infrastructure

continued to leach lead and bacteria into the water. The pipes, stripped

bare by the Flint River’s corrosive water, did not instantaneously regain

their earlier protective film with the change in water. The dangers were

still present. Yet government officials issued misleading statements that

continued to downplay the risks of harm posed by Flint’s water. (Id. at

67.) This was even so once Governor Snyder was informed in December

2015 that the risk posed by elevated lead levels and legionella was


                                     30
ongoing. (Id. at 66.) It was not until January 6, 2016, that the Governor

publicly accepted that the risks due to lead exposure were still ongoing.

(Id. at 67.) It then took him until January 13 to do the same for

Legionnaires’ disease, issuing a state of emergency in Flint and

activating the Michigan National Guard to assist the City’s residents.

(Id.)

        This was almost two years after the transition to the Flint River.

The long delay between Governor Snyder publicly admitting that the

Crisis existed and declaring a state of emergency was at odds with how

he handled disasters in other majority white Michigan communities,

where he would typically issue states of emergencies within days

following a disaster. (Id. at 150–56.)

        iii.   Prior Flint Water Cases

        The Flint Water Cases have already produced several Sixth Circuit

opinions. These are binding on the Court and include Guertin v.

Michigan, 912 F.3d 907 (6th Cir. 2019); Boler v. Earley, 865 F.3d 391 (6th

Cir. 2017); and Mays v. City of Flint, 871 F.3d 437 (6th Cir. 2017). The

Court will also adhere to its previous decisions where appropriate. These

include Guertin v. Michigan, No. 16-cv-12412, 2017 U.S. Dist. LEXIS


                                     31
85544 (E.D. Mich. June 5, 2017) and Carthan v. Snyder, No. 16-10444,

2019 U.S. Dist. LEXIS 55607 (E.D. Mich. Apr. 1, 2019).

  B.     Standard of Review

       Plaintiffs seek leave to amend the complaint pursuant to Federal

Rule of Civil Procedure 15(a)(2). Rule 15(a)(2) states that “a party may

amend its pleading only with . . . the court’s leave.” Fed. R. Civ. P.

15(a)(2). However, “court[s] should freely give leave when justice so

requires.” Id.; see also Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv.,

616 F.3d 612, 615 (6th Cir. 2010).

       When evaluating the interests of justice, courts consider various

factors. These include “‘[u]ndue delay in filing, lack of notice to the

opposing party, bad faith by the moving party, repeated failure to cure

deficiencies by previous amendments, [and] undue prejudice to the

opposing party.’” Wade v. Knoxville Utils. Bd., 259 F.3d 452, 458–59 (6th

Cir. 2001) (quoting Head v. Jellico Hous. Auth., 870 F.2d 1117, 1123 (6th

Cir.1989)). Mere delay on its own is insufficient to warrant denial. Oleson

v. United States, 27 F. App’x 566, 569 (6th Cir. 2001) (citing cases).

Rather, courts examine the competing interests of the litigants and the

likelihood of prejudice to the nonmoving party. See Morse v. McWhorter,


                                     32
290 F.3d 795, 799 (6th Cir. 2002) (citing Moore v. City of Paducah, 790

F.2d 557, 559 (6th Cir. 1986)). But regardless of the equities, leave must

be denied if an amendment would be futile. Parchman v. SLM Corp., 896

F.3d 728, 738 (6th Cir. 2018) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)).

     “A proposed amendment is futile if [it] could not withstand a Rule

12(b)(6) motion[.]” Beydoun v. Sessions, 871 F.3d 459, 469 (6th Cir. 2017)

(quoting Riverview Health Inst. LLC v. Med. Util. of Ohio, 601 F.3d 505,

520 (6th Cir. 2010)). Under Rule 12(b)(6), the Court must “construe the

complaint in the light most favorable to the plaintiff and accept all

allegations as true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir.

2012). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that

is plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And although a

plausible claim need not contain “detailed factual allegations,” it must

contain more than “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). Ultimately, the test is whether a “plaintiff [has]

plead[ed] factual content that allows the court to draw the reasonable


                                    33
inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

  C.         Analysis

        i.     Undue Delay

       The MDEQ defendants argue that plaintiffs should be denied leave

to amend the master complaint because they will be prejudiced if leave

to amend is granted. (Dkt. 203 at 10.) They contend that plaintiffs could

have brought these amendments much sooner. By belatedly bringing

them, the MDEQ defendants assert that plaintiffs have created the need

for defendants to rethink their litigation strategy. (Id. at 10–11.)

       As the Court held in Carthan:

             It is true that the present case has been pending for
       several years[,] . . . and if this were a routine case, [an]
       attempt to amend the pleadings . . . might be unusual. But
       this litigation is far from routine. The harm alleged and the
       number of parties involved are extraordinary. What started
       out as a series of individual suits has become a large
       consolidated action. And the complex nature of the claims
       coupled with less than straightforward procedure must be
       considered. This weighs in plaintiffs’ favor.

             Conversely, defendants do not explain how they will be
       prejudiced. Having resisted the start of discovery, they cannot
       claim that they will be subject to duplicative discovery. See
       Morse, 290 F.3d at 800–01. Plaintiffs have not changed their
       allegations so much that defendants will need to completely
       overhaul their strategy. See Prather v. Dayton Power & Light
       Co., 918 F.2d 1255, 1259 (6th Cir. 1990). And the [proposed]
                                     34
     complaint does not contain new claims so far outside the scope
     of the [operative] complaint such that granting leave to amend
     may later lead to confusion. See Lover v. D.C., 248 F.R.D. 319,
     323 (D.D.C. 2008).

2019 U.S. Dist. LEXIS 55607, at *65–66. The same is true here.

Defendants are often inconvenienced to some extent when a complaint is

amended, but this does not amount to prejudice. Plaintiffs in other Flint

Water Cases have been granted leave to make similar, if not identical,

amendments, providing notice to defendants of the possibility of these

proposed changes. See Carthan, 2019 U.S. Dist. LEXIS 55607. As a

result, leave to amend will not be denied due to undue delay.

      ii.   Futility of Amendments

     The Court will assess each proposed amendment for futility. To the

extent an amendment would be futile—that is, unable to withstand a

motion to dismiss if leave to amend were granted—leave will be denied.

              Liane Shekter-Smith

     The MDEQ defendants argue that plaintiffs should be denied leave

to amend the complaint to add Liane Shekter-Smith as a defendant. They

contend that adding a new defendant does not relate back to the original

pleading. (Dkt. 203 at 9.) And in their view, Shekter-Smith can therefore

only be added if the proposed claims against her are within the applicable

                                   35
statutes of limitations. (Id.) The MDEQ defendants argue that the

limitations period has run, making it futile to add Shekter-Smith. (Id. at

6–9.) The MDEQ defendants are correct and leave to add Shekter-Smith

as a defendant is denied.

      Statutes of limitations protect defendants from having to defend

against claims brought many months or years after an alleged

wrongdoing. They specify the amount of time a plaintiff has to act on a

claim, starting from the point at which the claim accrues and a lawsuit

could be filed. See Wright v. Heyne, 349 F.3d 321, 330 (6th Cir. 2003)

(citing cases). These statutes prevent plaintiffs from sitting on their

rights and later surprising defendants once unfavorable evidence is lost

and the memories of witnesses have faded. CTS Corp. v. Waldburger, 573

U.S. 1, 8 (2014) (citing R.R. Telegraphers v. Ry. Express Agency, Inc., 321

U.S. 342, 348–49 (1944)). For similar reasons, statutes of limitations also

prohibit a plaintiff from substantially amending an existing complaint

unless those changes “relate[] back” to the initial pleading. See Fed. R.

Civ. P. 15(c). This may be where, for example, an “amendment asserts a

claim or defense that arose out of the [same] conduct, transaction, or

occurrence.” Id. at (c)(1)(B).


                                    36
     But the addition of a defendant represents a new cause of action

and does not relate back to the original complaint. Asher v. Unarco

Material Handling, Inc., 596 F.3d 313, 318 (6th Cir. 2010) (citing cases).

As such, a plaintiff looking to add a claim against a new defendant must

do so within the period of time set out in the appropriate statute of

limitations.

     In this case, plaintiffs seek leave to bring several personal injury

and property damage causes of action against Shekter-Smith. This

includes four federal counts brought under 42 U.S.C. § 1983, one under

Michigan’s Elliott Larsen Civil Rights Act (ELCRA), Mich. Comp. Laws

§§ 37.2101–2804, and a state-law gross negligence claim. (Dkt. 186 at

165–78, 183–90.) The applicable limitations period for all four of these

claims is three years. Compare Mich. Comp. Laws Ann. § 600.5805(10)

(2013 amended 2018) (“[T]he period of limitations is 3 years . . . for all

actions to recover damages . . . for injury to a person or property.”), with

Wallace v. Kato, 549 U.S. 384, 387–88 (2007) (citing cases) (explaining

that state personal injury statutes of limitations apply to §1983 claims).

Plaintiffs filed this motion for leave to amend the master complaint on

November 28, 2018. (Dkt. 185.) Therefore, plaintiffs’ attempt to add


                                    37
Shekter-Smith as a defendant will be futile unless their claims against

her accrued no more than three years earlier on November 28, 2015.

     Although the limitations period for a § 1983 claim is taken from

state law, the accrual date is governed by federal law. Johnson v.

Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th Cir. 2015)

(citing Wallace v. Kato, 549 U.S. 384, 388 (2007)). And “[a]s a general

rule, a claim accrues [under federal law] ‘when the plaintiff can file suit

and obtain relief.’” Jordan v. Blount Cty., 885 F.3d 413, 415 (6th Cir.

2018) (quoting Kato, 549 U.S. at 388). This is “when the plaintiff knows

or has reason to know of the injury which is the basis of his action.”

Printup v. Dir., Ohio Dep’t of Job & Family Servs., 654 F. App’x 781, 785

(6th Cir. 2016) (quoting Kuhnle Bros., Inc. v. Cty. of Geauga, 103 F.3d

516, 520 (6th Cir. 1997)).

     Michigan state law claims accrue at a different point. They

“accrue[] at the time the wrong upon which the claim is based was done.”

Mich. Comp. Laws Ann. § 600.5827. And “[t]he wrong is done when the

plaintiff is harmed rather than when the defendant acted.” Trentadue v.

Buckler Lawn Sprinkler, 479 Mich. 378, 388 (2007) (citing Boyle v. Gen.

Motors Corp., 468 Mich. 226, 231 n.5 (2003)). So unlike a federal claim, a


                                    38
Michigan state law claim may accrue before the plaintiff knows or even

has reason to know of any harm. The statute of limitations is not tolled

while the plaintiff learns of her injury.10 See Chandler v. Wackenhut

Corp., 465 F. App’x 425, 430 (6th Cir. 2012) (citing Trentadue, 479 Mich.

at 389) (explaining that the statute of limitations under Michigan law is

not tolled by the common law discovery rule).

      For the purposes of this case, it is sufficient that plaintiffs’ claims

against Shekter-Smith accrued on October 19, 2015, at the latest. To the

extent that Shekter-Smith injured plaintiffs, they allege that she did so

by “approv[ing] and participat[ing] in . . . decisions that deliberately

created, increased, and prolonged the public health crisis.” (Dkt. 186 at

12.) She could only have done this while she worked in her role as the

Chief of the MDEQ Office of Drinking Water and Municipal Assistance.

But Shekter-Smith left office on October 19. (Id.) So, for state law

purposes, plaintiffs were injured by Shekter-Smith at some point before

then. Additionally, around the same time, Governor Snyder publicly


      10  The Trentadue rule can be difficult to apply. In environmental cases in
particular, it is possibly easier to ascertain the point at which a plaintiff should have
objectively been aware of an injury, rather than to establish with specificity the point
at which a plaintiff was in fact injured. See Henry v. Dow Chem. Co., 319 Mich. App.
704 (2017), rev'd in part, 501 Mich. 965 (2018).

                                           39
admitted that Flint’s water was dangerously contaminated. (Id. at 148.)

Thus, for federal law purposes too, plaintiffs knew or should have known

of their injury by that point at the very latest.

      Because plaintiffs’ claims accrued by October 19, 2015, they had

until October 19, 2018, to add Shekter-Smith as a defendant. As set forth

above, they did not; they waited another month to do so. (Dkt. 185.) And

as such, their effort to add Shekter-Smith now is untimely.

      In response, plaintiffs argue that the limitations period has been

tolled. Specifically, plaintiffs argue that the limitations period has been

paused pursuant to American Pipe & Construction Company v. Utah, 414

U.S. 538 (1974). This is because, in their view, they are putative members

of a timely filed class action. (Dkt. 215 at 13.) And according to plaintiffs,

the filing of a class action suspends the limitations period with respect to

all possible class members, including them, despite their separate

pending lawsuit. (Id.)

      In American Pipe, the Supreme Court held that the filing of a class

action tolls the running of the statute of limitations for all putative class

members who later file timely motions to intervene after a denial of class

certification. 414 U.S. at 552–53. A contrary ruling would rob class


                                     40
actions of their principle virtue: economy of litigation. Id. at 553. To hold

otherwise would encourage class members to file protective motions to

intervene, even though intervention may be unwarranted. Id. American

Pipe was later extended to cover plaintiffs who file separate actions after

the denial of class certification. Crown, Cork & Seal Co., Inc. v. Parker,

462 U.S. 345, 353–54 (1983).

     However, plaintiffs, here, are not entitled to American Pipe tolling.

American Pipe governs the situation where a plaintiff files a cause of

action after class certification has been denied. But the Flint Water

consolidated class action, Carthan v. Snyder, No. 16-cv-10444, has yet to

apply for class certification. The Sixth Circuit has “declined to extend

American Pipe tolling to plaintiffs who file individual actions before the

district court rules on class certification.” Stein v. Regions Morgan

Keegan Select High Income Fund, Inc., 821 F.3d 780, 788–89 (6th Cir.

2016) (citing Wyser–Pratte Mgmt. Co. v. Telxon Corp., 413 F.3d 553 (6th

Cir.2005)). After all, the economy of litigation that American Pipe sought

to promote is not furthered when class members hedge their bets by filing

individual lawsuits at the early stages of class litigation. Wyser–Pratte,




                                     41
413 F.3d at 569.11 Therefore, plaintiffs cannot rely on American Pipe to

toll the applicable limitations period.12

      In sum, granting leave to add Shekter-Smith as a defendant would

be futile. And for this reason, the Court denies plaintiffs leave to do so.

Moreover, plaintiffs had sufficient notice of Shekter-Smith’s alleged

wrongdoing; she has been a named defendant in other Flint Water Cases.

Plaintiffs were free to seek leave to amend the complaint at an earlier

juncture.

                Bodily Integrity

      Plaintiffs seek leave to amend the master complaint to include

additional allegations against defendants Snyder, Wyant, Rosenthal,

Cook, Glasgow, Prysby, Johnson, and Croft.13 (Dkt. 185-1 at 14.) They

argue that these additional allegations support a claim that defendants



      11 The Court recognizes that this is the minority rule among federal circuits,
Stein, 821 F.3d at 789 (citing cases), but it controls the Court’s decision.
      12 Nor can plaintiffs rely on equitable tolling. Compare LRL Props. v. Portage
Metro Hous. Auth., 55 F.3d 1097, 1105 (6th Cir.1995) (explaining that state law
tolling principles apply to § 1983 claims), with Trentadue, 479 Mich. at 407
(permitting equitable tolling under state law in limited circumstances not relevant
here).
      13Plaintiffs also seek leave to include additional allegations against Shekter-
Smith. For the reasons discussed above in Section II.C.ii.a., leave to amend is denied.
Shekter-Smith will not be discussed again in this opinion.

                                          42
violated their right to bodily integrity. (Id. at 14–15.) As such, plaintiffs

conclude that leave should be granted so that they can pursue the

substance of this claim on the merits. (Id. at 15.)

     The Court has addressed the right to bodily integrity on several

prior occasions. Most recently, in Carthan, the Court set out the

governing legal standard:

           The right to bodily integrity is a fundamental interest
     protected by the Due Process Clause of the Fourteenth
     Amendment. Guertin, 912 F.3d at 918–19; Guertin, 2017 U.S.
     Dist. LEXIS 85544, at *63 (citing Union Pac. Ry. Co. v.
     Botsford, 141 U.S. 250, 251 (1891)). And although violations
     of the right to bodily integrity usually arise in the context of
     physical punishment, the scope of the right is not limited to
     that context. Kallstrom v. City of Columbus, 136 F.3d 1055,
     1062–63 (6th Cir. 1998). For instance, the “forcible injection
     of medication into a nonconsenting person’s body represents
     a substantial interference with that person’s liberty.” Guertin,
     912 F.3d at 919 (citing Washington v. Harper, 494 U.S. 210,
     229 (1990)). And “compulsory treatment with anti-psychotic
     drugs may [also] invade a patient’s interest in bodily
     integrity.” Guertin, 2017 U.S. Dist. LEXIS 85544, at *66
     (citing Lojuk v. Quandt, 706 F.2d 1456, 1465–66 (7th Cir.
     1983)). The key is whether the intrusion is consensual. See
     Guertin, 912 F.3d at 920. There is no difference between the
     forced invasion of a person’s body and misleading that person
     into consuming a substance involuntarily. Guertin, 2017 U.S.
     Dist. LEXIS 85544, at *71 (citing Heinrich v. Sweet, 62 F.
     Supp. 2d 282, 313–14 (D. Mass. 1999)). As such, officials can
     violate an individual’s bodily integrity by introducing life-
     threatening substances into that person’s body without their
     consent. Guertin, 2017 U.S. Dist. LEXIS 85544, at *65 (citing
     Washington, 494 U.S. at 229).
                                     43
           However, to state a claim, plaintiffs must do more than
     point to the violation of a protected interest; they must also
     demonstrate that it was infringed arbitrarily. Guertin, 912
     F.3d at 922. But see Range v. Douglas, 763 F.3d 573, 589 (6th
     Cir. 2014) (observing that in some contexts government action
     may violate substantive due process without a liberty interest
     at stake). And with executive action, as here, only the most
     egregious conduct can be classified as unconstitutionally
     arbitrary. Cty. of Sacramento v. Lewis, 523 U.S. 833, 846
     (1998). In legal terms, the conduct must “shock[ ] the
     conscience.” Guertin, 2017 U.S. Dist. LEXIS 85544, at *63
     (quoting Lewis, 523 U.S. at 846).

            Whether government action shocks the conscience
     depends on the situation. Ewolski v. City of Brunswick, 287
     F.3d 492, 510 (6th Cir. 2002). Where unforeseen
     circumstances demand the immediate judgment of an
     executive official, liability turns on whether decisions were
     made “maliciously and sadistically for the very purpose of
     causing harm.” Lewis, 523 U.S. at 852–53 (quoting Whitley v.
     Albers, 475 U.S. 312, 320–21 (1986)). But where an executive
     official has time for deliberation before acting, conduct taken
     with “deliberate indifference” to the rights of others “shocks
     the conscience.” See Claybrook v. Birchwell, 199 F.3d 350, 359
     (6th Cir. 2000). This case involves the latter of these two
     situations. And as a result, plaintiffs must demonstrate that
     (1) officials knew of facts from which they could infer a
     “substantial risk of serious harm,” (2) that they did infer it,
     and (3) that they nonetheless acted with indifference, Range,
     763 F.3d at 591 (citing Ewolski, 287 F.3d at 513),
     demonstrating a callous disregard towards the rights of those
     affected, Guertin, 912 F.3d at 924 (quoting Schroder v. City of
     Fort Thomas, 412 F.3d 724, 730 (6th Cir. 2005)).

2019 U.S. Dist. LEXIS 55607, at *67–69. The same legal standard applies

here. As set forth in Carthan,
                                   44
              [P]laintiffs point to a bodily integrity violation. This is
        not a case about the right to a contaminant-free environment
        or clean water. But see Guertin, 912 F.3d at 955-57
        (McKeague, J., dissenting). Rather, this case implicates the
        consumption of life-threatening substances. Indeed, neither
        side disagrees that lead and legionella are life threatening,
        nor that plaintiffs ingested these contaminants and others
        through the water supply. This intrusion was also
        involuntary. “[I]t was involuntary because defendants hid
        from plaintiffs that Flint’s water contained dangerous levels
        of lead,” Guertin, 2017 U.S. Dist. LEXIS 85544, at *71, and,
        “because under state and municipal law, plaintiffs were not
        permitted to receive water in any other way[,]” id. (citing Flint
        Code of Ord. §§ 46-25, 46-26, 46-50(b)). Plaintiffs’ claim
        therefore implicates the right to bodily integrity.

Id. at *69–70. Accordingly, the Court will apply this standard to the

factual allegations pleaded here. Each defendant will be addressed in

turn.

        Governor Snyder. Plaintiffs plead a plausible bodily integrity claim

against Governor Snyder. In Carthan, the Court stated that

              Plaintiffs . . . plead facts which, when taken as true,
        show that Governor Snyder was deliberately indifferent.
        First, plaintiffs plausibly allege that Governor Snyder knew
        of facts from which he could infer that plaintiffs faced a
        substantial risk of serious harm. As early as March 2014,
        members of the Governor’s administration were warning that
        transitioning to the Flint River could lead to a potential
        disaster. Initial warning signs included an outbreak of
        Legionnaires’ disease in the Flint area. And by October 2014,
        senior staff, including the Governor’s Chief of Staff, were
        discussing the need to return to DWSD water because of a
        growing awareness that the treated Flint River water did not
                                       45
meet established quality standards. In July 2015, this clamor
continued to build when the Governor's Chief of Staff wrote
that concerns over lead contamination were being
inappropriately dismissed. There was also a public outcry.
Concerned religious leaders informed the administration of
problems with the Flint River. News articles discussed lead in
Flint’s drinking water. And General Motors stopped using
Flint water because it was corroding machinery. Considering
the seriousness of the potential problem, the widespread
reports, and the seniority of the government staff involved, it
is reasonable to infer from plaintiffs’ allegations that
Governor Snyder was aware of this information. As a result,
the Governor possessed sufficient facts from which he could
have deduced that plaintiffs faced a substantial risk of serious
harm from the Flint River.

      Second, plaintiffs successfully claim that Governor
Snyder did in fact infer that plaintiffs faced such a risk of
harm. In January 2015, the Governor met with other
government officials to discuss the ongoing threat to public
health posed by legionella bacteria in the Flint River water. A
couple of months later, the Governor and his staff discussed
whether to distribute water filters to Flint residents as a form
of mitigation against possible contamination. At the same
time, the Governor’s Chief of Staff informed the Governor that
the water issue in Flint continued to be “a danger flag” and
was something that needed addressing sooner rather than
later. And in the summer, a senior member of the
administration spoke with Governor Snyder about the fear
that Flint’s residents were being exposed to toxic levels of lead
through the Flint River water. So when plaintiffs state that
by February 2015, the Governor was fully aware of a public
health threat posed by the water supply in Flint, and that by
July 2015, at the very latest, the Governor knew that the
water supply was contaminated, these conclusions are
supported by well-pleaded factual allegations. It is reasonable
to infer that Governor Snyder knew that the residents of Flint


                               46
faced a substantial risk of serious harm emanating from the
water.

      Third, plaintiffs plausibly state that the Governor acted
indifferently to the risk of harm they faced, demonstrating a
callous disregard for their right to bodily integrity. This
indifference manifested itself in two ways. Initially, the
Governor was indifferent because instead of mitigating the
risk of harm caused by the contaminated water, he covered it
up. In private, he worried about the need to return Flint to
DWSD water and the political implications of the crisis. But
in public, he denied all knowledge, despite being aware of the
developing crisis. As a result, plaintiffs were lured into a false
sense of security. They could have taken protective measures,
if only they had known what the Governor knew. Instead, the
Governor misled them into assuming that nothing was wrong.
Governor Snyder’s administration even encouraged them to
continue to drink and bathe in the water.

      Subsequently, the Governor continued to show
indifference to the risk of harm plaintiffs faced. Even once he
acknowledged the crisis, he downplayed the risks that
plaintiffs faced. By October 2015, the Governor had publicly
admitted that the water was contaminated and Flint had
returned to DWSD water. Yet the Governor still waited many
months to declare a state of emergency. This was despite local
area leaders requesting such a declaration as far back as
March 2015. Without a state of emergency, plaintiffs were
denied valuable resources that could have helped abate the
harm that they were still suffering. It is reasonable to infer
that the rationale for the delay was in part because the
Governor wanted to act as if the issue was resolved. But by
downplaying the continuing risk of harm, the Governor
undermined efforts to enact protective measures. And as with
his initial form of indifference, this led to plaintiffs
involuntarily ingesting lead and other contaminants,
violating their bodily integrity.


                               47
           These two ways of showing indifference represent a
     continuum of actions, more powerful combined than when
     viewed in isolation. They depict indifference in the form of
     deception, from the Governor’s unwillingness to admit the
     crisis, to his downplaying of its severity once it became public
     knowledge. Viewed as a whole, the allegations plausibly
     describe “conscience shocking” conduct. Governor Snyder's
     actions were deliberately indifference and exhibited a callous
     disregard for plaintiffs' right to bodily integrity.

Id. at *70–74 (footnote omitted) (citations omitted). In this case, the

proposed amended master complaint contains substantively the same, if

not identical, allegations with respect to Governor Snyder and plaintiffs’

right to bodily integrity as those contained in the fourth amended class

complaint in Carthan. Therefore, what was true in Carthan remains true

here: plaintiffs state a plausible bodily integrity claim against Governor

Snyder. Granting leave to amend the master complaint to include it

would not be futile and so leave is granted.

     Daniel Wyant. Plaintiffs do not plead a plausible bodily integrity

claim against defendant Wyant. As in Carthan, plaintiffs

           [Do] not state a claim against Wyant because the
     allegations do not demonstrate deliberate indifference. Wyant
     was likely aware of the health risks posed by using the Flint
     River as a water source. There is also some indication that he
     knew the FWTP was not utilizing the proper corrosion control
     techniques and that Flint’s water was contaminated.
     However, the fourth amended complaint contains nothing to
     suggest that Wyant either publicly denied there was a
                                   48
     problem with Flint’s water, or that he otherwise encouraged
     Flint residents to use the contaminated water. Plaintiffs
     therefore do not plead that Wyant was deliberately
     indifferent.

Id. at *115–16. The proposed amended master complaint contains

substantively the same allegations with respect to defendant Wyant as

the fourth amended class complaint. (Dkt. 185-1 at 15 n.3.) However,

plaintiffs argue that unlike the class complaint, their master complaint

alleges that Wyant took an affirmative role in approving Flint’s decision

to join the KWA. (Id.) Be that as it may, this additional allegation

standing alone does not demonstrate deliberate indifference. It does not

show that Wyant either encouraged the residents of Flint to use the Flint

River water or that he attempted to deceive them about the risks it posed.

It only demonstrates that he had a hand in the creation of the Crisis, not

that he was deliberately indifferent to its harmful impact on Flint’s

residents. As such, plaintiffs fail to state a plausible bodily integrity

claim against Wyant. Granting leave to amend the master complaint to

include it would therefore be futile. Leave to amend in this respect is

denied.




                                   49
     Adam Rosenthal, Patrick Cook, and Michael Prysby. Plaintiffs

plead a plausible bodily integrity claim against defendants Rosenthal,

Cook, and Prysby. In Carthan, the Court explained that:

            Plaintiffs . . . state a claim against . . . Rosenthal, . . .
     Cook, and Prysby. It is reasonable to assume that they were
     aware of the substantial risk of harm plaintiffs faced[.]
     Rosenthal, and Prysby recognized that the FWTP was not
     ready to begin operations [when the decision was made to
     begin distributing Flint River water]. After the transition,
     Rosenthal learned that the FWTP was not practicing
     corrosion control, and he . . . knew that no legitimate lead and
     copper testing was occurring. Moreover, . . . Prysby also knew
     that the transition had created the conditions for legionella
     bacteria to flourish. Not to mention the fact that the EPA and
     civic leaders were raising concerns about the quality of Flint's
     water.

           Yet despite knowing of these serious risks, these
     defendants were indifferent to them[.] Cook signed the final
     permit necessary for the FWTP to begin operations[.]
     Furthermore, these defendants took steps to deceive Flint's
     residents into continuing to drink and bathe in the
     contaminated water[.] Cook misled the EPA by falsely
     suggesting that the proper corrosion control was in use at the
     FWTP; and . . . Rosenthal[] and Prysby directly or indirectly
     altered reports to remove results showing high lead
     concentrations in Flint’s water. These actions exhibited a
     callous disregard for plaintiffs’ right to bodily integrity.

2019 U.S. Dist. LEXIS 55607, at *114–15 (footnoted omitted). As with

Governor Snyder and Wyant, the proposed amended master complaint

contains substantively the same allegations as Carthan’s fourth


                                     50
amended class complaint with respect plaintiffs’ bodily integrity claim

against Rosenthal, Cook, and Prysby. For the same reasons as set forth

in Carthan, it would not be futile to grant leave to amend to include these

allegations. Leave to amend is therefore granted.14

      Michael Glasgow, Daugherty Johnson, and Howard Croft. Plaintiffs

plead a plausible bodily integrity claim against defendants Glasgow,

Johnson, and Croft. As explained in Carthan:

            [I]t is reasonable to conclude that these defendants were
      aware of the substantial risk of harm facing plaintiffs. As the
      transition to the Flint River loomed, all three knew that the
      FWTP was not ready to process the raw water. And Croft, in
      particular, was aware of the lead and Legionnaires’ disease
      issues that followed the transition. Glasgow tested for and
      found high concentrations of lead in the water. He also
      recognized that Flint was not using corrosion control
      treatment and had no legitimate lead and copper testing in
      place. Moreover, these defendants acted with a callous
      disregard for plaintiffs’ right to bodily integrity. Despite
      knowing that the FWTP was not ready to process the Flint
      River water, Croft and Johnson pressured Glasgow to give the
      green light to the transition. Johnson later blocked the
      Genesee County Health Department from scrutinizing Flint’s
      water testing process. And Glasgow altered reports to hide

      14 Defendant Cook argues that plaintiffs’ factual allegations are false, thereby
rendering the Court’s decision in Carthan erroneous. (Dkt. 203 at 29.) Specifically, he
denies ever having misled the EPA about Flint’s use of corrosion control. (Id.) Other
defendants have also challenged the truth of the factual allegations contained in the
proposed amended master complaint. (Dkt. 212). But the veracity of plaintiffs’
allegations cannot be considered at this stage in the proceedings. The Court must
view plaintiffs’ well-pled allegations as true. Keys, 684 F.3d at 608.

                                          51
      high lead concentrations in Flint’s water. Croft, Glasgow, and
      Johnson were thus deliberately indifferent by deceiving
      plaintiffs into thinking that there was no problem with Flint’s
      water.

Id., at *117–18. Once again, the proposed amended master complaint

contains essentially the same allegations as Carthan’s fourth amended

class complaint with respect to plaintiffs’ bodily integrity claims against

Glasgow, Johnson, and Croft. Granting leave to amend the complaint to

include plaintiffs’ revised bodily integrity claims against these

defendants would not be futile and the Court grants leave to do so.

      Qualified Immunity. Defendants Governor Snyder, Rosenthal,

Cook, Prysby, Glasgow, Johnson, and Croft claim that they should be

granted qualified immunity regardless of whether plaintiffs have stated

a valid bodily integrity claim against them. (Dkt. 204 at 37–39; Dkt. 203

at 25–29; Dkt. 137 at 66–68.) And because in their view, qualified

immunity bars plaintiffs’ bodily integrity claim, granting leave to amend

to include it would be futile. It is true that

            Qualified immunity shields public officials “from undue
      interference with their duties and from potentially disabling
      threats of liability.” Harlow v. Fitzgerald, 457 U.S. 800, 806
      (1982). It provides protection to government officials who
      make reasonable yet mistaken decisions that involve open
      questions of law. Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011).
      But an official cannot avail herself of qualified immunity if
                                      52
     the right violated was “clearly established at the time of the
     challenged conduct.” Guertin, 912 F.3d at 917 (quoting al-
     Kidd, 563 U.S. at 741–42). If controlling caselaw or a body of
     persuasive authority has put the constitutional question
     beyond debate, government officials are on notice that their
     conduct must conform to an established legal standard. Id. at
     932.

Carthan, 2019 U.S. Dist. LEXIS 55607, at *74–75. But it is also true that

            [T]he right to bodily integrity was clearly established at
     the time of the challenged conduct. [Guertin, 912 F.3d] at 932–
     35. “Knowing the Flint River water was unsafe for public use,”
     failing to take “steps to counter its problems, and assuring the
     public in the meantime that it was safe” was “conduct that
     would alert a reasonable person to the likelihood of personal
     liability.” Id. at 933 (quoting Scicluna v. Wells, 345 F.3d 441,
     446 (6th Cir. 2003)). In other words, any reasonable official
     should have known that “contaminat[ing] a community
     through its public water supply with deliberate indifference is
     a government invasion of the highest magnitude.” Id.

Id. at *75. As a result, these defendants cannot avail themselves of

qualified immunity under these circumstances.

                                    *

     In sum, the Court grants plaintiffs leave to amend the master

complaint to include the revised bodily integrity claims against

defendants Governor Snyder, Rosenthal, Cook, Prysby, Glasgow,

Johnson, and Croft. But it denies plaintiffs leave to amend the complaint

to include this revised claim against defendant Wyant.


                                    53
                Equal Protection

      Plaintiffs seek leave to revise their equal protection claims. In the

operative master complaint, plaintiffs pleaded two equal protection

counts, one alleging discrimination on the basis of race and the other on

wealth. (Dkt. 115 at 94–101.) The proposed amended master complaint

retains this basic structure (Dkt. 185-2 at 172–80) but makes two

important changes. These changes are the same as those offered by the

putative class plaintiffs in Carthan. (Dkt. 185-1 at 23.) There, the claims

were described as follows:

            First, only those plaintiffs who are African American
      allege race discrimination. Second, both counts are broken
      into three theories of liability: (1) . . . defendants Snyder,
      Dillon, Wright, Ambrose . . . and Earley violated their right to
      equal protection by providing Flint with contaminated water
      while supplying the remainder of Genesee County with clean
      water; (2) Governor Snyder violated their right to equal
      protection by delaying his decision to declare a state of
      emergency in Flint while promptly doing so in other
      emergency situations; and (3) MDEQ defendants Wyant, . . .
      Prysby, and Busch violated their right to equal protection by
      not enforcing certain laws and regulations in Flint.15

      15  In the proposed amended master complaint, plaintiffs mention defendant
Walling in some of their equal protection allegations. (Dkt. 185-2 at 172, 176.) Yet
Walling is omitted from the list of defendants named in the equal protection counts.
(Id. at 172–75.) The class complaint did the same in Carthan. 2019 U.S. Dist. LEXIS
55607, at *76 n.9. There, the Court assumed that the plaintiffs intended to omit
Walling from the equal protection counts. Id. For the sake of consistency, here, the
Court does the same.

                                        54
Carthan, 2019 U.S. Dist. LEXIS 55607, at *76 (footnote omitted)

(citations omitted). Next, the Court set forth the applicable equal

protection principles:

           The Equal Protection Clause of the Fourteenth
     Amendment commands that no state shall ‘deny to any person
     within its jurisdiction the equal protection of the laws[.]’” City
     of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)
     (citing Plyler v. Doe, 457 U.S. 202, 216 (1982)). Broadly
     speaking, it requires that state officials treat all persons alike,
     under like circumstances and like conditions. Cleburne, 473
     U.S. at 439; see also Rondigo, L.L.C. v. Twp. of Richmond, 641
     F.3d 673, 682 (6th Cir. 2011). When officials treat similar
     individuals differently, the Equal Protection Clause demands
     a justification. Engquist v. Or. Dep’t of Agric., 553 U.S. 591,
     602 (2008). But because all state action tends to disfavor some
     more than others, courts take this practical reality into
     account by evaluating state action under differing levels of
     scrutiny. See Breck v. Michigan, 203 F.3d 392, 395 (6th Cir.
     2000). If official conduct “neither burdens a fundamental right
     nor targets a suspect class,” courts will uphold it “so long as it
     bears a rational relation to some legitimate end.” Romer v.
     Evans, 517 U.S. 620, 631 (1996); see also Radvansky v. City of
     Olmsted Falls, 395 F.3d 291, 312 (6th Cir. 2005) (citing Vacco
     v. Quill, 521 U.S. 793, 799 (1997)).

Id. at *77. The Court will address plaintiffs’ wealth and race-based claims

in turn.

     Wealth-Based Discrimination. Plaintiffs fail to state a valid equal

protection claim based on wealth-based discrimination. In Carthan, the

Court explained that
                                     55
           A class of less wealthy persons is not a protected class
     for the purposes of equal protection. Molina-Crespo v. United
     States MSPB, 547 F.3d 651, 660 (6th Cir. 2008). The
     challenged conduct will therefore be upheld if it satisfies a
     rational basis. Romer, 517 U.S. at 631.

            Under rational basis review, official decisions are
     afforded a strong presumption of validity. See Walker v. Bain,
     257 F.3d 660, 668 (6th Cir. 2001). And even at the motion to
     dismiss stage, this presents a formidable bar for plaintiffs to
     surmount. Theile v. Michigan, 891 F.3d 240, 243 (6th Cir.
     2018). To plausibly allege that state action fails under
     rational basis review, plaintiffs must negate “every
     conceivable basis” which might support the challenged
     conduct. Davis v. Prison Health Servs., 679 F.3d 433, 438 (6th
     Cir. 2012). Courts do not consider the wisdom of the
     challenged action. Theile, 891 F.3d at 244 (citing Breck, 203
     F.3d at 395). And defendants do not need to offer any
     justification. Walker, 257 F.3d at 668. It is enough that the
     reviewing court can fairly conceive of one existing. Id.

Id. at *77–78. Applying this legal framework to the revised allegations,

the Court discussed the first two theories:

           [P]laintiffs’ first theory is that defendants Snyder,
     Dillon, Wright, Ambrose[,] . . . and Earley created an interim
     plan to supply Flint with Flint River water, while continuing
     to provide the remainder of Genesee County with DWSD
     water. In plaintiffs’ view, there was no rational basis for this
     decision.

           Even assuming that Flint and the remainder of Genesee
     County were similarly situated for equal protection purposes,
     there are many rational reasons that could justify providing
     only Flint with Flint River water. The KWA could not proceed
     without Flint’s participation. Flint’s participation was
     contingent on the FWTP’s ability to process the raw water
                                   56
that the KWA pipeline would provide, and upgrading the
FWTP would cost millions. One key way defendants could
accomplish this was to stop paying for the relatively expensive
DWSD water and to start taking water from the Flint River.
Indeed, even plaintiffs allege that this was a critical part of
the interim plan.

      In hindsight, this was a terrible decision. It placed
financial interests above the health and safety of Flint’s
residents. Assuming the allegations are true, defendants
harmed plaintiffs in the pursuit of fiscal expedience. But the
Court cannot consider the wisdom of the decision. And it does
not matter that defendants may have had other options
available to them. It only matters that there is a rational basis
for the decision. As such, plaintiffs’ first theory fails to state a
claim.

      Plaintiffs’ second theory fails for a similar reason. They
draw a comparison between Flint and other communities with
respect to emergencies across the state. Governor Snyder
allegedly waited several months to declare a state of
emergency in Flint from the date he publicly acknowledged
the seriousness of the problem. With other disasters, he
typically acted within days. Plaintiffs again argue that there
was no rational basis for this difference in treatment.

      Again, even assuming that Flint and these other
disaster-struck communities were similarly situated for equal
protection purposes, there is a conceivable rational basis for
treating them differently. In part, plaintiffs were harmed by
the Governor's delay in declaring a state of emergency
because it limited their access to state resources to remedy
the problem. It is thus conceivable that the Governor initially
decided not to expend these resources, believing that the Flint
Water Crisis could be addressed without them. In retrospect,
this was objectively the wrong decision. And the Governor
undoubtedly was within his authority to declare a state of
emergency at an earlier time. But the Court cannot inquire
                                57
     further under rational basis review. As a result, plaintiffs'
     second theory also fails to state a claim.

Id. at *78–80. (citations omitted). Plaintiffs’ third theory encountered a

different problem.

          Plaintiffs allege that the MDEQ defendants Wyant, . . .
     Prysby, and Busch treated them differently by:

           (1) granting a fraudulent [ACO] to allow Flint to
           borrow funds to participate in the KWA; (2)
           issuing the [FWTP] a permit pursuant to the
           Michigan Safe Drinking Water Act without
           observing the statutorily mandated 45-day notice
           and comment period; (3) failing to comply with
           sampling and optimized corrosion control protocols
           as required under the State and Federal Lead and
           Copper      Rule;   and     (4)   lacking     any
           nondiscrimination policy for more than 30 years
           and ignoring EPA requirements to update its
           policy for years.

           However, they fail to explain how this treatment
     differed from that of a similarly situated class of persons.

            Class-based discrimination is the essence of an equal
     protection claim. See Herron v. Harrison, 203 F.3d 410, 417
     (6th Cir. 2000) (citing cases). In limited situations, a plaintiff
     does not need to identify a specific group of persons who were
     treated differently. For instance, if government conduct was
     premised on a protected classification such as race or gender,
     a showing of discriminatory purpose may suffice. See, e.g.,
     Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S.
     252, 264–68 (1977) (explaining that a single act, if motivated
     by a desire to treat persons differently on the basis of race,
     can result in a violation of the Equal Protection Clause).
     However, outside of that narrow range of cases, plaintiffs
                                    58
     must plead sufficient facts from which it can be inferred that
     defendants treated similarly situated individuals differently.
     Braun v. Ann Arbor Charter Twp., 519 F.3d 564, 574–75 (6th
     Cir. 2008); see also Klinger v. Dep’t of Corr., 31 F.3d 727, 731
     (8th Cir. 1994) (“Absent a threshold showing that she is
     similarly situated to those who allegedly receive favorable
     treatment, the plaintiff does not have a viable equal
     protection claim.”).

           Here, plaintiffs highlight several instances in which
     defendants failed to enforce either a law or a policy, but the
     allegations do not explain in anything but conclusory terms
     how defendants acted differently in other situations. For
     example, to the extent that defendants failed to observe the
     statutory forty-five day notice and comment period before
     issuing the FWTP an operating permit, it may be that they
     normally dispensed with this requirement. Likewise,
     although plaintiffs plead that defendants did not comply with
     state and federal lead and copper testing requirements, the
     complaint reveals nothing about the possibility that
     defendants failed to enforce these laws on a statewide basis.
     Accordingly, plaintiffs’ third and final theory also fails to state
     a claim.

Id. at *80–82 (citations omitted) (alterations in original). In this case,

plaintiffs’ wealth-based equal protection allegations are identical to those

proposed by the plaintiffs in Carthan. Therefore, for the same reasons,

granting leave to amend the proposed master complaint to include them

would be futile and leave to do so is denied.




                                     59
     Race-Based Discrimination. Plaintiffs also fail to state a claim that

defendants violated their right to equal protection on the basis of race

discrimination. In Carthan, the Court addressed the same claim:

           When state action is premised on a racial classification,
     courts strictly scrutinize the challenged conduct. Cleburne,
     473 U.S. at 440; Mass. Bd. of Ret., 427 U.S. at 312; see also
     United States v. Carolene Prod. Co., 304 U.S. 144, 152 n.4
     (1938) (noting that courts act with greater vigilance when
     equal protection claims affect the politically powerless).
     Conduct subject to strict scrutiny is presumptively invalid;
     only official action that is narrowly tailored to meet a
     compelling state interest will survive. Lac Vieux Desert Band
     of Lake Superior Chippewa Indians v. Mich. Gaming Control
     Bd., 276 F.3d 876, 879 (6th Cir. 2002).

           Yet “proof of . . . discriminatory intent or purpose is
     required to show a violation of the Equal Protection Clause”
     on the basis of race discrimination. City of Cuyahoga Falls v.
     Buckeye Cmty. Hope Found., 538 U.S. 188, 194 (2003) (quoting
     Arlington Heights, 429 U.S. at 265); Washington v. Davis, 426
     U.S. 229, 239–41 (1976)). If discriminatory intent is missing,
     claims are analyzed under rational basis. See Radvansky, 395
     F.3d at 312. And the facts must offer more than “intent as
     volition or intent as awareness of consequences.” Pers. Adm’r
     v. Feeney, 442 U.S. 256, 279 (1979). Rather, they must
     demonstrate that a decisionmaker “selected or reaffirmed a
     particular course of action at least in part ‘because of,’ not
     merely ‘in spite of,’ its adverse effects upon a particular racial
     group.” Id.; Bennett v. City of Eastpointe, 410 F.3d 810, 818
     (6th Cir. 2005) (quoting King v. City of Eastpointe, 86 F. App’x
     790, 802 (6th Cir. 2003)).

           At this stage in the case, plaintiffs need only raise an
     inference of discriminatory purpose. To do so, they must
     demonstrate that the application of a facially neutral law or
                                    60
     policy had a discriminatory impact, and sufficient evidence
     exists to suggest an invidious motive. Arlington Heights, 429
     U.S. at 265–66; Ne. Ohio Coal. for the Homeless v. Husted, 837
     F.3d 612, 636–37 (6th Cir. 2016). The challenged conduct does
     not need to rest “solely on racially discriminatory purposes,”
     but this must have been a “motivating factor.” Arlington
     Heights, 429 U.S. at 265. And although discriminatory impact
     is an important starting point, it is rarely enough on its own.
     Id. Instead, courts must conduct “a sensitive inquiry into such
     circumstantial and direct evidence of intent as may be
     available.” Id. at 266. Discriminatory impact alone is only
     sufficient in the rarest case where “a clear pattern,
     unexplainable on grounds other than race, emerges from the
     effect of the state action.” Id. at 266 (citations omitted).

            Several non-exhaustive factors guide this inquiry: (1)
     “[t]he historical background of the decision is one evidentiary
     source, particularly if it reveals a series of official actions
     taken for invidious purposes,” id. at 267; (2) “the specific
     sequence of events leading up to the challenged decision . . .
     may shed . . . light on the decisionmaker’s purposes,” id.; (3)
     “[d]epartures from the normal procedural sequence . . .
     particularly if the factors usually considered important by the
     decisionmaker strongly favor a decision contrary to the one
     reached,” id.; and (4) “[t]he legislative or administrative
     history . . . especially where there are contemporary
     statements by members of the decisionmaking body, minutes
     of its meetings, or reports,” id. at 268.

Id. at *83–85 (alterations in original) (footnotes omitted). Applying these

principles to the factual allegations, the Court denied the Carthan

plaintiffs leave to amend the complaint to include their race-based equal

protection claim:



                                    61
      As a starting point, plaintiffs plead discriminatory
impact for all three theories. Under each theory, they allege
that defendants’ conduct negatively impacted Flint. And Flint
is majority African American. However, this is not the “rarest
case” where the discriminatory impact is so stark as to
immediately warrant an inference of discriminatory purpose.
See Gomillion v. Lightfoot, 364 U.S. 339 (1960) (invalidating
state action where redrawing of city boundaries
disenfranchised all but four or five of the municipality’s 400
African American voters); Yick Wo v. Hopkins, 118 U.S. 356
(1886) (finding a violation of equal protection where an
ordinance was exclusively applied against Chinese-owned
laundries). After all, Flint is 40.4% white.

      Plaintiffs also point to the historical background for all
three theories. They identify a long history of race
discrimination and segregation and argue that this should
factor into the Court's analysis. But plaintiffs do not connect
Flint’s history of systemic racism to defendants’ conduct. They
imply that the legacy effects of historical racism should be
imputed to defendants because they were state actors
carrying out official business. But this alone is not enough to
warrant an inference of discriminatory purpose. It will be
considered with the other evidence.

      Plaintiffs’ first theory, the decision to switch Flint’s
water supply to the Flint River while providing DWSD water
to the remainder of Genesee County, lacks sufficient facts to
warrant an inference of discriminatory purpose. Little about
the sequence of events indicates that a racial bias was driving
defendants. In the months leading up to the switch, cost
studies suggested that DWSD water was the more economic
mid-term option. But the KWA would only be viable if the
Flint River was used as an interim water source. And
defendants were concerned that DWSD water would become
increasingly expensive.



                              62
      Likewise, defendants’ contemporary statements do not
change the outcome. Defendant Wright expressed the view
that DWSD is a corrupt entity. But this does not indicate
racial animus and the fourth amended complaint offers
nothing further. Therefore, when all the facts are taken into
consideration, the allegations fail to show that race motivated
defendants’ decision. At most they show that defendants acted
in spite of the risk of harm that plaintiffs faced, not that they
were driven by it. Plaintiffs' first theory thus fails to state a
claim.

      With their second theory that the Governor treated the
emergency situation in Flint differently, plaintiffs also fail to
allege sufficient facts to warrant an inference of
discriminatory purpose. Governor Snyder allegedly knew that
Flint's water supply was contaminated months before publicly
acknowledging it, but he did not alert the public until October
2015, when it was impossible to deny. The Governor also took
many months more to declare a state of emergency. And
presumably the conditions that gave rise to the eventual
emergency declaration existed the whole time. Similarly, a
departure from past practice works in plaintiffs' favor.
Governor Snyder's conduct in Flint differed from that in some
majority white communities, where he promptly issued states
of emergency.

      Nonetheless, these facts taken as a whole do not support
an inference of discriminatory intent. The comparative states
of emergency identified in the fourth amended complaint
involved drastically different situations, such as several
wildfires and floods, meaning plaintiffs’ comparison is less
apples-to-apples than it initially appears. And in the one
instance where plaintiffs cite to an emergency involving water
contamination, they identify an incident that occurred several
years after the facts pertinent to this present case.
Accordingly, it is hard to know whether the Governor's
prompt response was a reaction to the criticism about his
handling of Flint, rather than evidence of a desire to harm
                               63
African Americans. Moreover, plaintiffs do not point to a clear
pattern of discrimination where Governor Snyder consistently
delayed declaring states of emergency in mostly African
American areas. In fact, a close inspection of the analogous
emergencies suggests the opposite was almost true. During a
flood in Wayne County, which is 45.4% non-white, the
Governor declared an emergency within two days. The
departure from practice is less salient.

      Plaintiffs point to no other facts sufficient to support a
finding of discriminatory purpose. During the crisis, a senior
member of the Governor's administration dismissed
complaints from Flint activists as the product of “old time
negative racial experiences.” But even if the same thoughts
are attributed to Governor Snyder, it only shows that he acted
in spite of the fact that Flint was majority African American,
not because of this fact. When the allegations are collectively
considered, they do not warrant an inference of invidious
intent. And as such, plaintiffs' second theory fails to state a
claim.

      Finally, plaintiffs’ third theory that the MDEQ
defendants failed to enforce certain laws and policies also fails
to allege sufficient facts to warrant an inference of
discriminatory purpose. As discussed above, plaintiffs
generally point to Flint’s history of racial discrimination, and
this alone is insufficient to show invidious intent. However,
here, plaintiffs also note that the EPA had concluded earlier
that the MDEQ had discriminated against Flint’s African
Americans when issuing an operating permit for a local power
station. In particular, the EPA found that the MDEQ did not
have a sufficient non-discrimination policy in place. And this
lack of policy persisted during the Flint Water Crisis. As
recently as 2017, the EPA was still raising concerns that the
MDEQ did not take its non-discrimination obligations
seriously.



                               64
           However, the MDEQ’s failure to develop a sufficient
     nondiscrimination       policy     does     not     demonstrate
     discriminatory intent. Plaintiffs do not allege that . . . Prysby,
     and Busch were responsible for the MDEQ’s internal policies.
     Nor is there any sign that they obstructed or otherwise
     hindered the development of other procedural safeguards.
     Defendant Wyant, as MDEQ director, was presumably
     ultimately responsible for the non-discrimination policy, but
     plaintiffs do not plead facts that suggest his failure to develop
     such a policy was motivated by a nefarious purpose.

           Neither the specific sequence of events nor any
     departure from standard procedures suggest a race-based
     motive. Defendant[] . . . Busch [was] allegedly involved in
     helping Flint secure a fraudulent ACO. Yet there is no
     suggestion that a desire to harm African Americans
     motivated [his] conduct. The same is true of the decision to
     grant the FWTP an operating permit without sufficient public
     participation, and the MDEQ’s failure to enforce lead and
     copper testing requirements. The allegations do not provide
     any way to link these decisions to a discriminatory intent.
     Plaintiffs allege that these types of nonconformities with law
     and policy never occurred in majority white communities, but
     these are conclusory accusations. These defendants also made
     no contemporary statements indicating that race motivated
     their actions. And there is nothing else to connect their
     conduct to a discriminatory purpose. As such, when the facts
     are considered together, plaintiffs' third theory fails to state a
     claim.

Id. at *85–91 (footnotes omitted) (citations omitted). In this case,

plaintiffs include similar factual allegations in support of their race-

based equal protection claim. The question is therefore whether they

have included sufficient additional allegations to require the Court to


                                    65
render a different decision. The answer is no. Although some paragraphs

in the proposed master complaint add additional factual matter, taken

as a whole they are substantively identical to the class allegations

discussed in Carthan. They describe a situation where defendants acted

in spite of the harm caused to African Americans. They do not adequately

plead that defendants conduct was motivated by that desire. For this

reason, plaintiffs fail to state a race-based equal protection claim. And

accordingly, granting leave to amend the complaint to included it would

be futile. The Court therefore denies leave to do so.16

                Elliott-Larsen Civil Rights Act

      Plaintiffs seek leave to amend the complaint to include a revised

ELCRA claim against defendants Snyder, Dillon, Wright, Ambrose,

Earley, the City of Flint, Wyant, Prysby, and Busch. (Dkt 185-2 at 185–

90.) The proposed ELCRA claim mirrors their equal protection claims in

that plaintiffs advance similar theories of liability: that (1) defendants

Snyder,    Dillon,   Wright,     Ambrose,     and    Earley    provided     Flint’s




      16The MDEQ defendants argue that plaintiffs should be denied leave to amend
the complaint with respect to their revised equal protection claims because these
claims would be barred by the statute of limitations. (Dkt. 203 at 6–9.) Because the
Court denies plaintiffs leave to amend, this argument is not addressed.

                                        66
predominantly African American residents with inferior water when

compared to the mostly white residents of Genesee County (id. at 185–

88); (2) Governor Snyder failed to promptly declare a state of emergency

in Flint compared to other emergencies in predominantly white

communities, (id. at 188); and (3) the MDEQ defendants Wyant, Prysby,

and Busch failed to enforce certain laws and regulations. (Id. at 188–

89.)17

         In Carthan, the Court faced near identical allegations, and it denied

the plaintiffs, there, leave to amend for the following reasons:

               The ELCRA “is aimed at ‘the prejudices and biases’
         borne against persons because of their membership in a
         certain class, and seeks to eliminate the effects of offensive or
         demeaning stereotypes, prejudices, and biases.” Radtke v.
         Everett, 442 Mich. 368, 379 (1993) (quoting Miller v. C.A.
         Muer Corp., 420 Mich. 355, 363 (1984)). To state a claim under
         Article 3, plaintiffs must allege: “(1) discrimination based on
         a protected characteristic (2) by a person, (3) resulting in
         denial of the full and equal enjoyment of [a public service].”
         See Haynes v. Neshewat, 477 Mich. 29, 35 (2007); Clarke v. K-
         Mart Corp., 197 Mich. App. 541, 545 (1992). The ELCRA
         defines public service as “a public facility . . . owned, operated,
         or managed by or on behalf of . . . a political subdivision . . .
         established to provide service to the public.” § 37.2301. For


         As with the revised equal protection claims, plaintiffs include defendant
         17

Walling in their ELCRA allegations. (Dkt. 185-2 at 185.) Yet Walling is omitted from
the list of defendants named in the ELCRA count. As with the revised equal
protection claims, the Court assumes that plaintiffs intended to omit Walling.

                                         67
the purposes of this analysis, the Court assumes that Flint’s
municipal water supply is a public service under the ELCRA.

      The public service provision of the ELCRA uses the
same framework to establish discrimination as that used
generally under other provisions of the ELCRA. See
Schellenberg v. Rochester Lodge No. 2225 of the Benevolent &
Protective Order of Elks, 228 Mich. App. 20, 32 (1998); Clarke,
197 Mich. App. at 545. Plaintiffs must show either intentional
discrimination directly or raise an inference of discrimination
based on a disparate treatment theory. Hazle v. Ford Motor
Co., 464 Mich. 456, 462–63 (2001); Clarke, 197 Mich. App. at
545. In a case like this involving allegations of race-based
discrimination, plaintiffs can plead intentional discrimination
by pointing to direct evidence that defendants were
predisposed to discriminate against African Americans, and
that they acted on that pre-disposition. See Reisman v.
Regents of Wayne State Univ., 188 Mich. App. 526, 538 (1991).
Direct evidence is “evidence which, if believed, requires the
conclusion that unlawful discrimination was at least a
motivating factor in [defendants’] actions.” Hazle, 464 Mich.
at 462 (quoting Jacklyn v. Schering-Plough Healthcare Prods.
Sales Corp., 176 F.3d 921, 926 (6th Cir. 1999)). Alternatively,
plaintiffs can raise an inference of discrimination by pleading
that defendants treated them differently from non-protected
individuals under the same or similar circumstances. See
Reisman, 188 Mich. App. at 538 (citing Singal v. Gen. Motors
Corp., 179 Mich. App. 497, 502–03 (1989)); Schellenberg, 228
Mich. App. at 33. But here, they must also point to sufficient
indirect evidence from which it can be inferred that race was
a motivating factor, even if not “the sole factor.” See Reisman,
188 Mich. App. at 539; see also Mich. M Civ JI 108.04 (2018)
(identifying intentional discrimination as an element in an
Article 3 ECLRA claim).

     It is unclear whether plaintiffs are relying on direct
evidence or evidence of disparate treatment to prove this
claim. Plaintiffs do not offer direct evidence to show
                              68
      defendants were predisposed to discriminate on the basis of
      race, nor that they acted on that predisposition. However,
      they have pleaded facts consistent with a disparate treatment
      theory and so the Court proceeds on this basis.

            Under a disparate treatment approach, plaintiffs fail to
      plead sufficient facts to raise an inference of racial
      discrimination. This is for the same reasons as set forth above
      with respect to plaintiffs’ equal protection claims. Plaintiffs
      have not explained why their ELCRA claim should be
      evaluated under a different standard. Therefore, plaintiffs’
      ELCRA claim could not survive a motion to dismiss, and so
      granting leave to amend the complaint to include it would be
      futile.

2019 U.S. Dist. LEXIS 55607, at *93–95 (alternations in original)

(citations omitted). The same is true in this case. If leave were granted to

amend the complaint to include plaintiffs’ ELCRA claim, it could not

withstand a motion to dismiss because plaintiffs have provided

insufficient factual allegations to warrant an inference of discriminatory

intent. This is for the same reasons as set forth above in the Court’s equal

protection analysis. See supra Section II.C.ii.c. In addition, plaintiffs

have not pleaded facts demonstrating direct evidence of racial

discrimination. For these reasons, leave to amend to include plaintiffs’

revised ELCRA claim is denied.18


      18 As with plaintiffs’ revised equal protection claims, several defendants argue
that plaintiffs should be denied leave to amend the complaint with respect to their
                                         69
                 Conspiracy

      Plaintiffs next seek leave to amend the master complaint to revise

their 42 U.S.C. § 1985(3) conspiracy claim.19 (Dkt. 185-2 at 180–85.) In

the operative master complaint, plaintiffs pleaded their conspiracy claim

against defendants Snyder, Dillon, Wright, Walling, Ambrose, Kurtz, and

Earley. The revised claim included in the proposed amended master

complaint omits Kurtz and Walling.20 (Dkt. 186-1 at 183). Additionally,

plaintiffs now allege that defendants violated their rights secured under

§ 1985(3) in the following two ways, both of which are familiar: (1)

defendants Snyder, Dillon, Wright, Ambrose, and Earley provided Flint’s

predominantly African American residents with inferior water when



revised ELCRA claim because it would be barred by the statute of limitations. (Dkt.
203 at 6–9; Dkt. 205 at 26–28.) Because the Court denies plaintiffs leave to amend,
there is no reason to reach this issue.
      19 In pertinent part, § 1985(3) states: “If two or more persons . . . conspire . . .
for the purpose of depriving, either directly or indirectly, any person or class of
persons of the equal protection of the laws . . . [and] do, or cause to be done, any act
in furtherance of the object of such conspiracy, whereby another is injured in his
person or property . . . the party so injured or deprived may have an action for the
recovery of damages occasioned by such injury or deprivation, against any one or
more of the conspirators.”
      20  As with the revised equal protection and ELCRA claims, plaintiffs omit
Walling from the initial list of defendants, but they include him in the allegations
that follow. Consistent with its approach to the revised equal protection and ELCRA
claims, the Court assumes that plaintiffs intended to omit Walling and Kurtz.

                                           70
compared to the mostly white residents of Genesee County (id. at 180–

83.); and (2) Governor Snyder failed to promptly declare a state of

emergency in Flint compared to other emergencies in predominantly

white communities, (id. at 183).21 For the reasons set forth below, the

Court denies plaintiffs leave to amend the complaint to include this

revised claim.

      Under plaintiffs’ first theory, the Court addressed the identical

claim in Carthan. There, it stated that

            In the context of § 1985(3), plaintiffs shoulder a heavy
      pleading burden. “Conspiracy claims must be pled with some
      degree of specificity[.]” Gutierrez v. Lynch, 826 F.2d 1534,
      1538–39 (6th Cir. 1987). “[V]ague and conclusory allegations
      unsupported by material facts will not be sufficient to state
      such a claim[.]” Id. To state a claim under § 1985(3), plaintiffs
      must plead facts consistent with (1) a conspiracy between two
      or more persons, (2) conceived for the purpose of depriving a
      person or class of people of the equal protection of the laws,
      (3) an act committed in furtherance of the conspiracy, and (4)
      that a person was either injured in his or her person or
      property, or deprived of a right guaranteed by the
      Constitution. Peters v. Fair, 427 F.3d 1035, 1038 (6th Cir.
      2005) (citing Johnson v. Hills & Dales Gen. Hosp., 40 F.3d
      837, 839 (6th Cir. 1994)). In so doing, plaintiffs must
      demonstrate that the conspiracy was motivated by racial or

      21 Plaintiffs also allege that the MDEQ defendants Wyant, Shekter-Smith,
Prysby, and Busch violated their rights secured under § 1985(3) by failing to enforce
certain laws and regulations. (Id. at 183–84.) However, these defendants are not
named in the count. (Id. at 180.) The Court again assumes that plaintiffs intended to
omit these defendants.

                                         71
     other constitutionally suspect class-based animus. Bartell v.
     Lohiser, 215 F.3d 550, 559–60 (6th Cir. 2000) (citing United
     Bhd. of Carpenters & Joiners of Am. v. Scott, 463 U.S. 825,
     829 (1983)).

           Pleading invidious class-based animus is important.
     Section 1985(3) is not a “general federal tort law,” providing a
     federal cause of action for every assault and battery. Bray v.
     Alexandria Women’s Health Clinic, 506 U.S. 263, 299 (1993)
     (citing Griffin v. Breckenridge, 403 U.S. 88, 102 (1971)). The
     intent requirement ensures that only those conspiracies that
     “aim at a deprivation of the equal enjoyment of rights secured
     by the law to all” are actionable under the statute. Griffin, 403
     U.S. at 102.

Carthan, 2019 U.S. Dist. LEXIS 55607, at *96–97 (alterations in original)

(footnote omitted). The Court went on to deny the Carthan plaintiffs’

claim, explaining:

           Plaintiffs fail to plausibly allege that defendants were
     motivated by racial or any other invidious class-based
     animus. Plaintiffs possibly show that the impact of historical
     race discrimination played a role in the Flint Water Crisis,
     but not that it was a motivating factor. For example, plaintiffs
     repeatedly assert that the interim plan provided safe water to
     predominantly white Genesee County residents and unsafe
     water to the mostly African American Flint residents. But this
     only demonstrates a disparate impact resulting from
     defendants’ decisions. It does not show that they were
     motivated by the kind of discriminatory animus necessary to
     state a § 1985(3) claim. Similarly, plaintiffs contend that early
     complaints from Flint residents would have been taken into
     account faster had they been affluent and predominantly
     white. This allegation suffers from the same flaw.



                                    72
          Many of the facts contained in the fourth amended
     complaint set forth the historic impact of racism in Flint, but
     not specific instances of racially motivated conduct by the
     defendants. This history is important to understanding
     patterns of segregation, poverty, and other conditions that
     may have left plaintiffs vulnerable to the Flint Water Crisis.
     Yet such theories do not show invidious class-based animus
     by the named defendants.

Id. at *97–98. Here, plaintiffs’ revised conspiracy claim based on their

first theory suffers from the same shortcoming. The proposed amended

master complaint contains substantively the same allegations as the

fourth amended class complaint in Carthan. And plaintiffs therefore do

not provide sufficient facts from which it is plausible to infer a

discriminatory motivation.

     Under plaintiffs’ second theory involving Governor Snyder’s

delayed decision to declare a state of emergency, plaintiffs fail to

demonstrate that he acted with a discriminatory motive when he delayed

declaring a state of emergency. Plaintiffs argue that there was no

rational basis for the Governor’s decision, so race must have been the

motivating factor. (Dkt. 185 at 167.) But the allegations describe a

different situation, one where the Governor was apathetic to the harm

faced by Flint’s residents and more concerned with denying the



                                   73
magnitude of the crisis in the hopes that it would fade away than tackling

it head on and assuming responsibility.

     As such, plaintiffs are denied leave to amend the complaint to

include their revised § 1985(3) claim. Because plaintiffs fail to allege

discriminatory motive under either of the theories they present, the claim

could not withstand a motion to dismiss and granting leave to include it

would be futile. The Court therefore denies leave to do so.

              Gross Negligence

     Plaintiffs seek leave to amend the master complaint to include a

revised gross negligence claim. (Dkt. 185-2 at 190–93.) Plaintiffs look to

bring this claim against the government defendants Snyder, Dillon,

Lyon, Rosenthal, Busch, Cook, Prysby, Wurfel, Wright, Earley, Ambrose,

Croft, Johnson, and Glasgow. (Id. at 190.) This is in contrast to the

operative master complaint, where a gross negligence claim is brought

against all defendants. (Dkt. 186-1 at 199.) Aside from that, the

allegations are the same. Plaintiffs argue not only that these defendants

were grossly negligent and that their conduct caused plaintiffs’ injuries,

but in addition that these defendants cannot claim immunity under

Michigan’s Government Tort Liability Act (GTLA), Mich. Comp. Laws. §§


                                   74
691.1401–19 (2014). (Dkt. 185-1 at 27–30.) However, for the following

reasons the Court denies plaintiffs leave to include this revised claim.

     The Court explained the principles behind the GTLA in Carthan:

            The GTLA premises immunity on various theories.
     Pertinently, “the elective or highest appointive executive
     official of all levels of government are immune from tort
     liability for injuries to persons or damages to property if he or
     she is acting within the scope of his or her . . . executive
     authority.” § 691.1407(5). Under this theory, defendants
     Snyder, Dillon, and Lyon are absolutely immune. See Guertin,
     2017 U.S. Dist. LEXIS 85544, at *77–78. The same is true of
     defendants Kurtz, Earley, Ambrose, and Croft, and
     defendants Shekter-Smith and Wurfel. See id.

            This leaves the remaining defendants, lower-level
     government employees. Lower-level employees are “immune
     from tort liability for an injury to a person or damage to
     property caused by the . . . employee . . . while in the course of
     employment” if the employee is “acting or reasonably believes
     he or she is acting within the scope of his or her authority,”
     unless the employees’ conduct amounts to “gross negligence
     that is the proximate cause of the injury or damage.” §
     691.1407(2)(a)–(c). To identify whether a lower-level
     employee was the proximate cause of an injury, courts must
     first evaluate “the conduct and any legal responsibility” of the
     various parties to an accident, Ray v. Swager, 501 Mich. 52,
     74 (2017), where legal responsibility is assessed by
     determining whether the accident was a foreseeable
     consequence of an individual’s actions, see id. at 69. And
     second, courts must jointly consider the actions of those
     legally responsible to determine whose conduct was the “one
     most immediate, efficient, and direct cause” of any injury. Id.
     at 83 (quoting Robinson v. City of Detroit, 462 Mich. 439, 462,
     (2000)). If the answer is anyone but the employee, the
     employee can claim immunity.
                                    75
2019 U.S. Dist. LEXIS 55607, at *99–100. With respect to defendants

Snyder, Dillon, Lyon, Earley, Ambrose, Croft, and Wurfel, the Court

again holds that these defendants are immune from tort liability under

the GTLA. As for the remaining defendants, plaintiffs argue that “[e]ach

defendant took actions for which the alleged harms were sufficiently

alleged to be foreseeable.” (Dkt. 185-1 at 30.) From this, they conclude

that Ray’s test is satisfied and that therefore the remaining defendants

cannot claim immunity.

     This is exactly the same argument that the Court considered and

rejected in Carthan. There, the Court explained:

            The fourth amended complaint states that defendants'
     conduct was a direct and proximate cause of plaintiffs’
     injuries, but fails to explain, first, why they were legally
     responsible for this harm in anything but conclusory terms,
     and second, why such conduct was the “one most immediate,
     efficient, and direct cause” preceding plaintiffs’ injuries.
     Instead, plaintiffs argue that they need only demonstrate that
     “it was foreseeable that the defendant’s conduct could result
     in harm to the victim.” But this is a misinterpretation of Ray,
     a case this Court is bound to follow. And because plaintiffs ask
     the Court to do something it cannot, amending the fourth
     amended complaint to include this claim would be futile.

     2019 U.S. Dist. LEXIS 55607, at *100–01 (citations omitted). For

the same reasons, plaintiffs’ claim against the remaining government


                                   76
defendants is futile. Assuming that all these defendants proximately

caused plaintiffs’ injuries, the proposed amended master complaint fails

to identify which one of them was the “most, immediate, efficient, and

direct [proximate] cause.” Ray clearly requires a plaintiff to identify

which defendant is most legally responsible for an injury. Plaintiffs have

mistakenly argued that Ray is satisfied if a plaintiff shows that a

defendant is legally responsible in general. Leave to amend to include

this count is therefore denied.

               Professional Negligence

       Finally, plaintiffs seek leave to amend the complaint to bolster

allegations of professional negligence against defendant Rowe. (Dkt. 185-

1 at 30–31.) Rowe has not opposed the addition of these new allegations.

The Court finds no reason to deny leave to amend to include them. Leave

to amend is therefore granted.

  D.     Conclusion

       Plaintiffs’ motion for leave to amend the complaint regarding the

revised bodily integrity claims against defendants Governor Snyder,

Rosenthal, Cook, Prysby, Glasgow, Johnson, and Croft is granted, and

plaintiffs’ motion regarding the remaining claims is denied, including all

claims against defendant Shekter-Smith. Additionally, the Court finds
                                 77
no reason to deny leave to amend to include the new factual allegations

contained within the proposed amended master complaint. Plaintiffs’

motion as it relates to these allegations is therefore also granted.

III.        Motions to Dismiss in Walters v. Flint, No. 17-cv-10164

            For the purpose of adjudicating defendants’ motions to dismiss in

Walters, the Court adopts the proposed amended master complaint (Dkt.

185-2) as the operative master complaint, and plaintiffs’ proposed

amended short form complaint (Dkt. 192-1) as the operative short-form

complaint. If the Court denied leave to include a particular claim in Part

II, that claim will be dismissed with no further discussion.

       A.     Background

            The facts and parties remain unchanged from those set forth above

in Part II. The amended short-form complaint contains the following

counts:

  Count                 Claim                       Defendants
    I           State-Created Danger        All government defendants
    II             Bodily Integrity         All government defendants
                                         Snyder, Dillon, Wright, Ambrose,
  III–IV           Equal Protection
                                         Earley, Wyant, Prysby, and Busch
                                         Snyder, Dillon, Wright, Ambrose,
       V             Conspiracy
                                                     and Earley
                                         Snyder, Dillon, Wright, Ambrose,
       VI              ELCRA              Earley, the City of Flint, Wyant,
                                                 Prysby, and Busch

                                        78
                                      Snyder, Dillon, Lyon, Rosenthal,
                                       Busch, Cook, Prysby, Wurfel,
  VII        Gross Negligence
                                      Wright, Earley, Ambrose, Croft,
                                          Johnson, and Glasgow
  VIII   Punitive Damages                     All defendants
 IX–XI Professional Negligence            LAN, Rowe, and Veolia

       This table does not include the counts pleaded against defendant

Liane Shekter-Smith. For the reasons stated in Section II.C.ii.a., the

claims against Shekter-Smith are dismissed.

  B.     Standard of Review

       A motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(1) challenges the Court’s subject matter jurisdiction. When ruling

on a Rule 12(b)(1) motion “the court must take the material allegations

of the [complaint] as true and construed in the light most favorable to the

nonmoving party.” United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.

1994) (citing Scheuer v. Rhodes, 416 U.S. 232, 235–37 (1974)). Plaintiffs

need “only show that the complaint alleges a claim under federal law,

and that the claim is ‘substantial.’” Musson Theatrical, Inc. v. Fed.

Express Corp., 89 F.3d 1244, 1248 (6th Cir. 1996) (quoting Transcon.

Leasing, Inc. v. Mich. Nat’l Bank, 738 F.2d 163, 165 (6th Cir.1984)). This

is a relatively light burden. See id. “Dismissal for lack of subject-matter

jurisdiction . . . is proper only when the claim is ‘so insubstantial,

                                    79
implausible, foreclosed by prior decisions of [the Supreme Court], or

otherwise completely devoid of merit as not to involve a federal

controversy.’” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89

(1998) (quoting Oneida Indian Nation of N.Y. v. Cty. of Oneida, 414 U.S.

661, 666 (1974)).

        A motion that challenges the legal sufficiency of a complaint is

instead properly brought under Federal Rule of Civil Procedure 12(b)(6).

See supra Section II.B.

   C.             Threshold Issues

             i.     Sovereign Immunity

        Defendants Governor Snyder and the City of Flint move to dismiss

on the basis of sovereign immunity.22 First, Governor Snyder argues that

sovereign immunity deprives the Court of jurisdiction to hear plaintiffs’

claims against him in his official capacity for injunctive relief.23 (Dkt. 143



        22As a challenge to the Court’s subject matter jurisdiction, Governor Snyder
and the City of Flint’s motion is brought pursuant to Federal Rule of Civil Procedure
12(b)(1). However, in all other respects, defendants’ motions to dismiss are brought
pursuant to Rule 12(b)(6).
        23Governor Snyder also argues that the Court lacks jurisdiction to hear
plaintiffs’ claims against him in his official capacity for monetary relief. (Dkt. 204 at
31–32.) However, plaintiffs bring no such claim. Additionally, the state defendants
suggest that sovereign immunity deprives the Court of jurisdiction to hear plaintiffs’
claims against defendants Snyder, Lyon, and Dillon in their individual capacities.
                                           80
at 37–43; Dkt. 204 at 32–37.) For the reasons outlined in Carthan,

however, the Court has jurisdiction to hear these claims:

            In Boler, the Sixth Circuit explained that there are three
      exceptions to sovereign immunity, the relevant one here being
      “when the doctrine set forth in Ex Parte Young applies.” 865
      F.3d at 410 (citations omitted). “Ex Parte Young allows
      plaintiffs to bring claims for prospective [injunctive] relief
      against state officials sued in their official capacity to prevent
      future federal constitutional or statutory violations.” Id. at
      412. In this case, plaintiffs only seek injunctive relief against
      Governor Snyder in his official capacity.

            Boler is a Sixth Circuit decision that forms part of the
      Flint Water Cases litigation. It held that the Ex Parte Young
      exception applied to the injunctive relief sought by the
      plaintiffs against Governor Snyder in his official capacity.
      There, the plaintiffs sought an “injunctive order to remediate
      the harm caused by Defendants’ unconstitutional conduct
      including, but not limited to: repairs of private property and
      establishment of medical monitoring to provide healthcare
      and other appropriate services to Class members for a period
      of time deemed appropriate by the Court.” Id. at 413.
      (quotations omitted). They also requested a “monitor who will
      assist in the development of remedial plans including, but not
      limited to: early education, education intervention programs,
      [and] criminal and juvenile justice evaluations.” Id.
      (quotations omitted).



(Dkt. 204 at 31–32.) This is in contrast to a position that they took earlier (Dkt. 143
at 37 n.1), and contrary to controlling caselaw, see Alden v. Maine, 527 U.S. 706, 757
(1999) (citing cases) (“Even a suit for money damages may be prosecuted against a
state officer in his individual capacity for unconstitutional or wrongful conduct fairly
attributable to the officer himself, so long as the relief is sought not from the state
treasury but from the officer personally.”)

                                          81
           Here, plaintiffs similarly seek an order “to remediate the
     harm      caused     by     the    Government        Defendants’
     unconstitutional conduct.” And this includes the exact same
     relief as that set forth in Boler. Boler therefore controls and
     requires the same outcome. The claim for injunctive relief
     against Governor Snyder in his official capacity may go
     forward.

2019 U.S. Dist. LEXIS 55607, at *106–08 (footnote omitted) (citations

omitted). Like in Carthan, plaintiffs in this case seek “[a]n injunctive

order to remediate the harm caused by Defendants’ unconstitutional

conduct.” (Dkt. 185-2 at 206.) This includes the “repairs of private

property” and the “establishment of medical monitoring to provide health

care.” (Id.) In short, plaintiffs seek exactly the same relief that the Sixth

Circuit in Boler characterized as prospective injunctive relief. Therefore,

Boler again controls and plaintiffs’ official capacity claims against

Governor Snyder for injunctive relief may go forward.

     Second, the City of Flint argues that sovereign immunity deprives

the Court of jurisdiction to hear plaintiffs’ claims against it, because it

was an arm of the state for sovereign immunity purposes during the

relevant period. (Dkt. 137 at 45–53). Yet this is an argument that has

been rejected on several prior occasions—recently, by the Sixth Circuit in




                                     82
Guertin. 912 F.3d at 941. The City’s argument is therefore rejected. The

Court has subject matter jurisdiction to hear the claims against it.

      ii.   Absolute Immunity

      Defendants Wyant and Wurfel claim absolute immunity from

plaintiffs’ § 1983 claims. They rely on the immunity awarded to federal

officials carrying out discretionary prosecutorial actions, arguing that

they were in effect acting as federal officials even though they were in

fact state employees leading up to and during the Crisis. (Dkt. 141 at 41–

42; Dkt. 142 at 37–38.) However, the Sixth Circuit rejected this argument

in Mays. 871 F.3d at 444–47. And in addition, Wyant and Wurfel do not

explain how their claim of immunity interacts with plaintiffs’ allegations

as pleaded. They instead hypothesize that absolute immunity could apply

if “[p]laintiffs’ claims . . . ultimately prove to be an alleged failure . . . to

sufficiently enforce the [Safe Drinking Water Act] and/or initiate

enforcement proceedings against Flint.” (Dkt. 141 at 42; Dkt. 142 at 38);

see also Carthan, 2019 U.S. Dist. LEXIS 55607, at *108–09. For both

reasons, Wyant and Wurfel’s claims are denied.

     iii.   Safe Drinking Water Act Preemption

      The MDEQ defendants argue that plaintiffs’ § 1983 claims are

preempted by the Safe Drinking Water Act, 42 U.S.C. §§ 300f–300k
                               83
(2016). (Dkt. 139 at 26.) Both the Sixth Circuit and this Court have

previously rejected this argument. Boler, 865 F.3d at 409; Carthan, 2019

U.S. Dist. LEXIS 55607, at *109. Here too, the MDEQ defendants’ claim

is denied.

  D.         Analysis

       The Court will address defendants’ motions to dismiss each count

in the order listed in the table in Section III.A.

        i.     State-Created Danger

       In Count I, plaintiffs bring a claim under § 1983, alleging that the

government defendants violated their Fourteenth Amendment right to

be free from a state-created danger. (Dkt. 192-1 at 5.) Plaintiffs plead

that the government defendants created the conditions that led to the

Flint Water Crisis. And because these defendants knew or should have

known of the danger they created, they are liable to plaintiffs for the

injuries that resulted. (Id.) The government defendants move to dismiss.

(Dkt. 137 at 27–55; Dkt. 138 at 19–23; Dkt. 139 at 27–32; Dkt. 141 at 31–

33; Dkt. 142 at 27–28; Dkt. 143 at 57–59; Dkt. 203 at 30–35; Dkt. 204 at

40; Dkt. 205 at 28; Dkt. 206 at 26.) For the following reasons, defendants’

motions are granted.


                                     84
     In Carthan, the Court addressed a nearly identical claim and set

forth the appropriate legal framework:

           To bring a state-created danger claim, the individual
     must show: (1) an affirmative act by the state which either
     created or increased the risk that the plaintiff would be
     exposed to an act of violence by a third party; (2) a special
     danger to the plaintiff wherein the state’s actions placed the
     plaintiff specifically at risk, as distinguished from a risk that
     affects the public at large; and (3) the state knew or should
     have known that its actions specifically endangered the
     plaintiff.

2019 U.S. Dist. LEXIS 55607, at *122 (quoting Carthan v. Snyder, 329 F.

Supp. 3d 369, 392 (E.D. Mich. 2018)).

     With respect to (1), the Court elaborated:

           Plaintiffs do not allege that any defendant created or
     increased the risk that they would be exposed to an act of
     violence by a third party. They argue, however, that they do
     not need to, based on Schneider v. Franklin Cty., 288 F. App’x.
     247 (6th Cir. 2008). In that case, the Sixth Circuit analyzed a
     state-created danger claim without referencing the third-
     party requirement of the test. Id. at 252.

           However, it is clear that Schneider applied an
     incomplete version of this circuit’s test for a state-created
     danger claim. The Schneider court cited Kallstrom v. City of
     Columbus, 136 F.3d 1055, 1066 (6th Cir. 1998), in setting
     forth the state-created danger standard. In doing so, however,
     the Schneider court omitted Kallstrom’s reference to the
     threat of violence by a private third party, and then proceeded
     to analyze the claim without that requirement.



                                    85
      In support of the argument that the Schneider standard
is good law in the Sixth Circuit, plaintiffs cite Stiles ex rel.
D.S. v. Grainger Cty., 819 F.3d 834 (6th Cir. 2016) and
McQueen v. Beecher Cmty. Sch., 433 F.3d 460 (6th Cir. 2006),
two cases that also analyzed state-created danger claims.

      Stiles involved a state-created danger claim arising from
the brutal emotional, psychological, and physical bullying of a
junior high school student by other students. Id. at 840–46.
The Stiles court stated:

     As a general rule, the State has no obligation to
     protect the life, liberty, [or] property of its citizens
     against invasion by private actors. Two exceptions
     to this rule exist: 1) where the State enters into a
     “special relationship” with an individual by taking
     that person into its custody, and 2) where the State
     creates or increases the risk of harm to an
     individual. Because DS was harmed by students
     rather than school or government officials, there is
     no constitutional violation unless one of these two
     exceptions applies.

Id. at 853 (citing DeShaney v. Winnebago Cty. Dep’t of Soc.
Servs., 489 U.S. 189 (1989)) (internal citations omitted)
(emphasis added). The court then cited McQueen, supra, for
the legal standard for a state-created danger claim. Id. at 854.
The standard set forth was: “(1) an affirmative act that
creates or increases the risk to the plaintiff, (2) a special
danger to the plaintiff as distinguished from the public at
large, and (3) the requisite degree of state culpability.” Id. at
854 (citing McQueen, 433 F.3d at 464).

     In McQueen, the Sixth Circuit considered whether a
grant of summary judgment on a state-created danger claim
was proper where a first-grader shot and killed his classmate,
and the deceased child’s parent sued the teacher, principal,
and school district. McQueen, 433 F.3d at 462–63. The
                               86
plaintiff brought a variety of claims, among them a state-
created danger claim for failing to protect her daughter from
her classmate. Id. at 463.

       Quoting Kallstrom, the McQueen court stated that
“[l]iability under the state-created danger theory is predicated
upon affirmative acts by the state which either create or
increase the risk that an individual will be exposed to private
acts of violence.” Id. at 464 (quoting Kallstrom, 136 F.3d at
1066). The court also noted that a state-created danger claim
is traditionally rejected where the act “did not create or
increase the risk of private violence to the plaintiff.” Id. at 465
(collecting cases).

      In most other circuits, the third-party requirement is
also consistently applied. See Rivera v. Rhode Island, 402 F.3d
27, 34–35 (1st Cir. 2005); Lombardi v. Whitman, 485 F.3d 73,
80 (2d Cir. 2007); Pinder v. Johnson, 54 F.3d 1169, 1175 (4th
Cir. 1995); Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex
rel. Keys, 675 F.3d 849, 857 (5th Cir. 2012); Fields v. Abbott,
652 F.3d 886, 889 (8th Cir. 2011); Gray v. Univ. of Colo. Hosp.
Auth., 672 F.3d 909, 917 (10th Cir. 2012); Perez-Guerrero v.
U.S. Atty. Gen., 717 F.3d 1224, 1233–34 (11th Cir. 2013);
Butera v. Dist. Columbia, 235 F.3d 637, 651 (D.C. Cir. 2001).
But see Doe v. Village of Arlington Heights, 782 F.3d 911, 916–
17 (7th Cir. 2015) (omitting third-party requirement).

       In Kneipp v. Tedder, 95 F.3d 1199, 1204–11 (3d Cir.
1996), the Third Circuit analyzed the third-party requirement
for a state-created danger claim and declined to apply it to the
claim in front of it, instead opting to apply a standard
requiring only that an individual be placed in danger.
However, the Third Circuit has inconsistently applied the
third-party requirement to state-created danger claims since
Kneipp. See, e.g., LaGuardia v. Ross Twp., 705 F. App’x. 130,
133 (3d Cir. 2017) (applying the requirement). But see Henry
v. City of Erie, 728 F.3d 275 (3d Cir. 2013) (omitting the
requirement).
                                87
      Because all events related to plaintiffs’ claims occurred
in Michigan, the Court must apply the clearly established
state-created danger test set forth in Kallstrom, McQueen,
Stiles, and Jones. The complaint does not plead that any act
taken by any state actor created or increased the risk of
private violence to the plaintiffs.

      At oral argument, plaintiffs’ counsel argued that the
third-party requirement could be satisfied by, for instance, a
situation where a mother fed her child formula mixed with
tainted Flint water. The mother would be the private actor,
and the child would be the individual harmed under the state-
created danger theory.

      The Court rejects this theory in its entirety. The
residents of Flint were all made to use contaminated water
that leached lead and bacteria from old lines. Parents, many
of them struggling to even pay for the water the city provided,
whether from the DWSD or the Flint River, used what
resources they had available to them. For much of the time
the Flint River was used as Flint’s primary water source,
residents did not and could not have known the danger the
water posed to them or their families. To entertain plaintiffs’
counsel’s theory of harm, the Court would have to find that a
loving parent, seeking only to provide their child with food or
water, committed an intentional or at least negligent act of
violence against his or her own child. According to counsel,
every person who showered or washed their hands or made
coffee or boiled pasta with bacteria-infected, lead-tainted
water provided to them by their government committed
repeated acts of violence against themselves, their families,
their friends, and their guests. This is not what the state-
created danger theory was developed to address.

     Plaintiffs have failed to plead that the actions of the
governmental actors named in this claim created or increased


                              88
     the risk of harm from a third party, and for this reason, this
     particular claim must be dismissed.

Id. at *122–27 (citations omitted) (quoting 329 F. Supp. 3d at 392–94).

Although the Court could have dismissed the claim solely on that basis,

it continued and analyzed (2):

           Even if the Court could determine that the third-party
     harm requirement of plaintiffs’ state-created danger claim
     had been met, such a claim will stand only where “the
     government could have specified whom it was putting at risk,
     nearly to the point of naming the possible victim or victims.”
     Reynolds, 438 F.3d at 696. The state-created danger must be
     a “special danger” to a “discrete class of individuals.” Schroder
     v. City of Fort Thomas, 412 F.3d 724, 729 (6th Cir. 2005). It is
     not sufficient for the purposes of this claim if the specific
     danger is “no more a danger to [the plaintiff] than to any other
     citizen on the City streets.” Jones v. City of Carlisle, 3 F.3d
     945, 949–50 (6th Cir. 1993). The danger may not be one that
     “affects the public at large.” Kallstrom, 136 F.3d at 1066.

           Plaintiffs argue that the entire population of Flint
     constitutes a discrete class of individuals. They argue that the
     “government could have specified whom it was putting at risk,
     nearly to the point of naming the possible victim or victims,”
     Reynolds, 438 F.3d at 696, because “identifying those at risk
     would have been as simple as looking up the names and
     addresses of residents and businesses serviced by Flint’s
     water.”

           The Sixth Circuit has routinely held that threats to any
     person on the street or to the public at large do not constitute
     risks that are specific enough for the purposes of a state-
     created danger claim. See, e.g., City of Carlisle, 3 F.3d at 950
     (the city permitting an epileptic individual to maintain a
     driver’s license posed a danger to any citizen on the streets);
                                    89
     Janan v. Trammell, 785 F.2d 557, 560 (6th Cir. 1986) (a
     parolee’s release endangered plaintiff as a member of the
     public at large); Schroeder, 412 F.3d at 729 (government’s
     creation of a street, and management of traffic conditions,
     posed a general risk to the public).

           The largest groups the Sixth Circuit has determined
     were able to pursue a state-created danger claim were in
     Kallstrom, where a city’s release of private information from
     the personnel files of three undercover officers “placed the
     personal safety of the officers and their family members, as
     distinguished from the public at large, in serious jeopardy,”
     136 F.3d at 1067, and in McQueen, where the risk of a shooter
     in a school posed a risk to the five students in the room with
     him and even those in the school building, but all those
     outside the school building constituted “the general public.”
     433 F.3d at 468.

          An entire city, plus all those who visit, work, or pass
     through that city is, by definition, “the general public.”
     Plaintiffs set the bar for the general public at “the general
     public of Michigan residents.” However, there is no case that
     supports this definition.

           This claim must also be dismissed for failure to satisfy
     this element of the state-created danger test.

Id. at *127–29 (citations omitted) (quoting 329 F. Supp. 3d at 394–95). In

this case, plaintiffs’ state-created danger claim is identical to that in

Carthan, and so the same reasoning applies here. Defendants’ motions to

dismiss plaintiffs’ claim is granted.




                                    90
      ii.   Bodily Integrity

      In Count II, plaintiffs bring a claim under § 1983, alleging that the

government defendants violated their substantive due process right to

bodily integrity. (Dkt. 192-1 at 5.) In plaintiffs’ view, these defendants

were deliberately indifferent to the risk of harm they faced, creating and

exacerbating their exposure to Flint’s contaminated water. (Dkt. 185-2 at

170–72.) The government defendants move to dismiss. (Dkt. 137 at 55–

58; Dkt. 138 at 23; Dkt. 139 at 33–39; Dkt. 141 at 22–31; Dkt. 142 at 22–

26; Dkt. 143 at 59–66; Dkt. 203 at 36–44; Dkt. 204 at 40–52; Dkt. 205 at

28–29; Dkt. 206 at 23–26.) The Court grants these motions in part and

denies them in part for the reasons that now follow.

      As established in Part II, plaintiffs unknowingly relied on

contaminated water provided by government officials, encroaching upon

their right to bodily integrity. See supra Section II.C.ii.b. To state a bodily

integrity claim on these facts, plaintiffs must demonstrate that (1) the

government defendants knew of facts from which they could infer a

substantial risk of serious harm, (2) they did infer it, and (3) they

nonetheless acted with indifference, demonstrating a callous disregard




                                      91
towards the rights of those affected. Id. The Court will address the

allegations against each group of government defendants in turn.24

                State Defendants

      Plaintiffs allege that defendants Governor Snyder, Andrew Dillon,

and Nick Lyon violated their right to bodily integrity. Plaintiffs

successfully state a claim against Governor Snyder. See supra Section

II.C.ii.b. And as now explained, plaintiffs plead a valid bodily integrity

claim against Dillon, but not against Lyon.

      Andrew Dillon. Dillon was also a named defendant in Carthan.

There, the Court stated that

            [Dillon] allegedly knew that the Flint River had been
      rejected as a water source as recently as 2011, and that the
      FWTP would require substantial improvements to safely
      process the river’s water. From this, it is reasonable to believe
      that Dillon was aware of the risks associated with using the
      Flint River as a water source. Yet despite this knowledge,
      Dillon helped to develop an interim plan that saw Flint
      transition to the Flint River. And importantly, he rejected a
      final bid from DWSD that could have obviated the need to use
      water from the Flint River until the FWTP had the capacity
      to treat it safely. This demonstrated an indifference to the risk
      of serious harm plaintiffs faced, made all the more
      inexplicable given that he knew DWSD presented the most
      cost effective mid-term option.

      24 Because the right to bodily integrity is clearly established, defendants cannot
rely on qualified immunity if plaintiffs state a valid claim against them. See supra
Section II.C.ii.b.

                                          92
2019 U.S. Dist. LEXIS 55607, at *111–12 (footnote omitted). The

amended master complaint contains much the same allegations.

Therefore, the Court sees no reason to deviate from its prior decision.

Plaintiffs state a valid bodily integrity claim against Dillon.

     Nick Lyon. As with Dillon, Lyon was also a named defendant in

Carthan. The Court explained:

           It is reasonable to conclude that Lyon was aware of the
     risk of harm plaintiffs faced. As the crisis unfolded, he
     received materials showing an outbreak of Legionnaires’
     disease in Flint. He also received emails from senior
     government officials raising concerns about possible lead
     contamination in Flint’s water. Moreover, he was surely
     aware that these incidents coincided with the transition to the
     Flint River. However, plaintiffs fail to show how Lyon was
     deliberately indifferent. It is true that he did not make the
     information he received public, nor did he alert other
     government departments. But he directed his team to
     investigate the reports and emails, which shows his concern.
     And plaintiffs do not plead that Lyon attempted to cover up
     what was happening. Therefore, without more, the claim
     against Lyon does not rise to the level of deliberate
     indifference.

Id. at *112–13 (footnote omitted). As in Carthan, it is plausible to infer

here that Lyon was aware of the risk of harm plaintiffs faced. Plaintiffs

again plead that Lyon received information about lead contamination

and Legionaire’s disease. But as in Carthan, plaintiffs in this case also


                                    93
fail to show how Lyon was deliberately indifferent to the risk, as there is

no indication that he covered up or otherwise exacerbated the Crisis. As

such, plaintiffs fail to state a bodily integrity claim against Lyon.

              MDEQ Defendants

     Plaintiffs allege that defendants Daniel Wyant, Bradley Wurfel,

Stephen Busch, Patrick Cook, Michael Prysby, and Adam Rosenthal

violated their right to bodily integrity. Plaintiffs successfully state a

claim against defendants Cook, Prysby, and Rosenthal, but not Wyant,

for the reasons discussed above. See supra Section II.C.ii.b. For the

reasons now stated, plaintiffs also state a bodily integrity claim against

Wurfel and Busch.

     Bradley Wurfel. In Carthan, the Court stated the following

regarding the claim that Wurfel violated plaintiffs’ right to bodily

integrity:

           [Wurfel] knew of ample facts from which to infer that
     plaintiffs were facing a substantial risk of harm, and it is
     reasonable to conclude that he did infer it. For example,
     Wurfel knew about the outbreak of Legionnaires’ disease. And
     he was also well aware that something was wrong with Flint’s
     water. Moreover, plaintiffs demonstrate that Wurfel acted
     with deliberate indifference. On several occasions as the crisis
     unfolded, he publicly denied that there was a problem with
     Flint’s water. He appeared on radio and television to advise
     listeners that the water was safe to consume and bathe in,

                                     94
      and he discredited others who suggested that lead was
      leaching into Flint’s water. Such indifference showed a callous
      disregard for plaintiffs’ right to bodily integrity.

2019 U.S. Dist. LEXIS 55607, at *113–14. The allegations in the present

case track those pleaded in Carthan. So plaintiffs in this case similarly

plead sufficient facts from which it can be inferred that Wurfel not only

knew of the harm plaintiffs faced, but also that he took steps to deceive

them into thinking that the water was safe to rely on. Plaintiffs therefore

state a valid bodily integrity claim against Wurfel.25

      Stephen Busch. The Carthan Court also considered a bodily

integrity claim pleaded against defendant Busch:

           It is reasonable to assume that [he was] aware of the
      substantial risk of harm plaintiffs faced. Before Flint’s
      transition to the Flint River, . . . Busch knew of the risks
      associated with the Flint River. In addition, [he] recognized

      25  Plaintiffs’ factual allegations against Wurfel include public statements he
made in his capacity as the MDEQ’s Director of Communications about the quality of
Flint’s water. In his motion to dismiss, Wurfel argues that these statements are
absolutely privileged under state common law and therefore not actionable. (Dkt. 142
at 56–58.) The Court acknowledges that § 1983 was enacted against the background
of state common law, see Heck v. Humphrey, 512 U.S. 477, 483 (1994), but Wurfel
cites to no case, and the Court can find none, holding that an absolute privilege
applies in this context—a claim that the right to bodily integrity was violated. Wurfel
also argues that a qualified privilege may apply. (Dkt. 142 at 58–60.) But the crux of
Wurfel’s argument here is that he was making public statements in good faith, and
this runs counter to plaintiffs’ allegations that he recklessly misled them. If a
qualified privilege applies—which is far from clear –Wurfel may renew this argument
following discovery.

                                          95
      that the FWTP was not ready to begin operations[.] Moreover,
      Busch . . . knew that the transition had created the conditions
      for legionella bacteria to flourish. Not to mention the fact that
      the EPA and civic leaders were raising concerns about the
      quality of Flint’s water.

            Yet despite knowing of these serious risks, [Busch was]
      indifferent to them[.] [He] resolved the regulatory hurdles
      associated with Flint’s use of the Flint River. Furthermore,
      [he] took steps to deceive Flint’s residents into continuing to
      drink and bathe in the contaminated water. Busch . . . misled
      the EPA by falsely suggesting that the proper corrosion
      control was in use at the FWTP; and . . . directly or indirectly
      altered reports to remove results showing high lead
      concentrations in Flint’s water. These actions exhibited a
      callous disregard for plaintiffs’ right to bodily integrity.

2019 U.S. Dist. LEXIS 55607, at *114–15 (footnote omitted). In this case,

plaintiffs plead the same allegations against Busch. For example, they

plead that he knew that the FWTP was not ready to begin operations at

the time of the transition to the Flint River. Additionally, they allege that

he was involved in misleading Flint residents so that they continued to

rely on the City’s contaminated water. So like in Carthan, plaintiffs, here,

have stated a valid bodily integrity claim against Busch.26


      26 The MDEQ defendants argue that the short-form complaint is deficient in
several regards, thus requiring that it be dismissed in its entirety regardless of
whether it states a valid bodily integrity claim against them. One of these concerns
is certainly valid: that state-law claims included in the prior short-form complaint
but omitted from the operative amended short-form complaint have been voluntarily
dismissed. (Dkt. 203 at 23–25.) The Court agrees and will only address those claims
                                        96
                 City Defendants and Jeffery Wright

      Plaintiffs allege that defendants Darnell Earley, Gerald Ambrose,

Dayne Walling, Howard Croft, Michael Glasgow, Daugherty Johnson,

and Jeffrey Wright violated their right to bodily integrity. Plaintiffs

successfully state a claim against Glasgow, Johnson, and Croft. See supra

Section II.C.ii.b. Additionally, for the reasons set forth below, they also

plead a valid claim against Earley and Ambrose, but not against Wright

and Walling.

      Darnell Earley and Gerald Ambrose. The Carthan plaintiffs also

alleged that Earley and Ambrose violated their right to bodily integrity.

There, the Court explained that:

            It is reasonable to infer that Earley and Ambrose were
      aware of the substantial risk of harm plaintiffs faced. After
      Flint transitioned to the Flint River, they knew about the
      outbreak of Legionnaires’ disease; General Motors stopped
      using Flint water at its Flint factory because of its corrosive
      nature; and test results revealed high lead levels in two
      locations on the University of Michigan-Flint’s campus. There
      were even growing calls from senior government officials that

included in the amended short-form complaint in this opinion. The others are
presumed voluntarily dismissed.
       The MDEQ defendants’ other concerns appear to center on factual issues. For
example, the MDEQ defendants disagree with plaintiffs’ assessment that the dates
of residency are the same for all plaintiffs. (Dkt. 139 at 16.) Defendants certainly need
to know various things about plaintiffs to mount a defense. However, discovery is the
vehicle for developing the factual record.

                                           97
     Flint “should try to get back on the Detroit system as a
     stopgap ASAP before this thing gets too far out of control.”
     Additionally, plaintiffs plead that Earley and Ambrose were
     indifferent to this risk. Earley publicly denied any connection
     between the Legionnaires’ disease outbreak and Flint’s water,
     despite knowing that other branches of government concluded
     that there was a link. And he repeatedly refused to consider
     returning to DWSD water. Having replaced Earley as the
     Emergency Manager, Ambrose also refused to return to
     DWSD. He even went so far as rejecting a Flint City Council
     vote to reconnect to DWSD. In both cases, Earley and
     Ambrose’s conduct thus showed a callous disregard for
     plaintiffs’ right to bodily integrity.

Carthan, 2019 U.S. Dist. LEXIS 55607, at *116–17 (citations omitted).

Plaintiffs, here, plead substantively the same allegations against Earley

and Ambrose. Again, the Court sees no reason to deviate from its decision

in Carthan, and as a result, plaintiffs have stated a valid bodily integrity

claim against these defendants.

     Wright and Walling. With respect to Wright and Walling, the Court

in Carthan explained that:

           [P]laintiffs fail to state a claim against Wright because
     they do not show how he either caused or prolonged their
     exposure to the contaminated water. First, plaintiffs do not
     plausibly allege that Wright caused their exposure because he
     had no oversight over Flint’s transition to the Flint River.
     Plaintiffs argue that Flint and Genesee County’s water
     systems were unified, suggesting that Wright’s position as
     Genesee County’s Drain Commissioner gave him the means
     to affect the choice of Flint’s water. But the fourth amended
     complaint reveals that the arrangement between Flint and
                                    98
     Genesee County was a standard contractual relationship.
     Those in charge of Flint’s system purchased water and then
     sold it to Genesee County. And although Genesee County was
     required to buy it, the County had no say in where it came
     from. In other words, Wright was in charge of Genesee
     County’s water system, but not Flint’s.

           Second, Wright did not prolong plaintiffs’ exposure to
     the contaminated water. Plaintiffs do not plead that Wright
     took steps to deceive Flint residents about the safety of Flint’s
     water following the transition, or that he otherwise played a
     role in any coverup. Although Wright may have been aware of
     the risk of harm plaintiffs faced, he did not cause their
     injuries.

           The same goes for . . . Walling. Here too, plaintiffs fail to
     state a claim against [him] because they do not show how [he]
     caused or prolonged plaintiffs’ exposure to the contaminated
     water . . . Walling was involved in the decision to use the Flint
     River as an interim source of water but he was stripped of
     virtually all authority over Flint’s operations during
     emergency management. Plaintiffs also do not allege that [he]
     deceived plaintiffs about the safety of Flint’s water or that
     [Walling] helped coverup the crisis. Thus, plaintiffs have
     failed to state a claim against [him].

2019 U.S. Dist. LEXIS 55607, at *118–20 (citations omitted). In the

present case, plaintiffs’ allegations suffer from the same causation

problem. The amended master complaint contains insufficient factual

matter from which it can be inferred that either Wright or Walling caused

or prolonged their exposure to Flint’s contaminated water. With Wright

in particular, plaintiffs rely on the same contractual arrangement


                                     99
allegation to argue that he had control over the Flint water system. And

with Walling, plaintiffs again fail to allege what control he had

considering the extent of emergency management. For this reason,

plaintiffs fail to state a bodily integrity claim against these defendants.

                                     *

     In sum, plaintiffs state a bodily integrity claim against Governor

Snyder, Dillon, Wurfel, Busch, Cook, Prysby, Rosenthal, Earley,

Ambrose, Glasgow, Johnson, and Croft. But they do not state a bodily

integrity claim against Lyon, Wyant, Wright, or Walling.

     iii.   Equal Protection

     In Counts III and IV, plaintiffs bring suit under § 1983, alleging

that defendants Snyder, Dillon, Wright, Ambrose, Kurtz, Earley, Wyant,

Prysby, and Busch violated their right to equal protection under the

Fourteenth Amendment. (Dkt. 185-2 at 172–80.) For the reasons set forth

above, plaintiffs fail to state a claim and these counts are dismissed. See

supra Section II.C.ii.c.

      iv.   Conspiracy

     In Count V, plaintiffs bring suit under § 1985(3), alleging that

defendants Snyder, Dillon, Wright, Ambrose, and Earley conspired to

violate their constitutional rights. (Dkt. 185-2 at 180–85.) For the reasons
                                      100
set forth above, plaintiffs fail to state a claim and this count is dismissed.

See supra Section II.C.ii.e.

       v.    Elliott-Larsen Civil Rights Act

      In Count VI, plaintiffs allege that defendants Snyder, Dillon,

Wright, Ambrose, Earley, the City of Flint, Wyant, Prysby, and Busch

violated their rights guaranteed under Michigan’s ELCRA. (Dkt. 185-2

at 185–90.) Again, for the reasons set forth above, plaintiffs fail to state

an ELCRA claim. See supra Section II.C.ii.d. The Court therefore

dismisses this count.

      vi.    Gross Negligence

      In Count VII, plaintiffs allege that defendants Snyder, Dillon, Lyon,

Rosenthal, Busch, Cook, Prysby, Wurfel, Wright, Earley, Ambrose, Croft,

Johnson, and Glasgow committed gross negligence. (Dkt. 185-2 at 190–

93.) As stated above in Section II.C.ii.f., plaintiffs fail to state a claim and

the Court dismisses this count.27




      27 The MDEQ defendants argue that plaintiffs’ state law claims are preempted
by the Michigan Safe Drinking Water Act, Mich. Comp. Laws §§ 325.1001–23, or
alternatively, that they are absolutely immune from any state law liability. (Dkt. 139
at 19–21, 39–43) Because plaintiffs fail to state an ELCRA or gross negligence claim
against these defendants, the Court need not to reach this issue.

                                        101
    vii.   Monell Liability

     Plaintiffs allege that the City of Flint is liable under § 1983, as a

result of the unconstitutional actions taken by Earley, Ambrose, and

Walling. (Dkt. 185-2 at 10–11, 14–16.) The City of Flint moves to dismiss.

(Dkt. 137 at 68–70.)

     Under Monell v. Department of Social Services of the City of New

York, a plaintiff can bring a § 1983 claim against a city for the

unconstitutional conduct of its employees, if the employees’ conduct

implemented a policy “officially adopted and promulgated by that body’s

officers.” 436 U.S. 658, 690 (1978). However, a municipality “cannot be

held liable solely because it employs a tortfeasor.” Id. at 691. Liability

will only attach where the policy or custom was the “moving force” behind

the constitutional violation. Powers v. Hamilton Cty. Pub. Def. Comm’n,

501 F.3d 592, 607 (6th Cir. 2007).

     In Carthan, the Court held that Earley and Ambrose “were final

decisionmakers for Flint with respect to the decision to provide residents

with contaminated water.” 2019 U.S. Dist. LEXIS 55607, at *130 (citing

Carthan, 329 F. Supp. 3d at 421–22). And that “their actions represented




                                     102
official policy and Flint could be held liable for their conduct insofar as it

violated plaintiffs’ rights.” Id. (citing Carthan, 329 F. Supp. 3d at 422).

      As set forth above, plaintiffs state a claim that Earley and Ambrose

violated their constitutional right to bodily integrity. See supra Section

III.D.ii.d. As such, plaintiffs state a Monell claim against the City of Flint

with respect to this right. Carthan, 2019 U.S. Dist. LEXIS 55607, at

*130–31.28 The City of Flint’s motion to dismiss is therefore denied, and

plaintiffs’ Monell claim may go forward.29

    viii.    Professional Negligence

                LAN

      In Count IX, plaintiffs allege that defendant LAN committed

professional negligence. (Dkt. 192-1 at 5.) LAN has not moved to dismiss

this count directly. Rather, LAN moves to dismiss more generally by

arguing that the complaint provides insufficient notice of LAN’s alleged

wrongdoing. (Dkt. 144 at 29–33.) LAN argues that plaintiffs should be



      28 This is not because the City is liable for Earley and Ambrose’s general
conduct, see Monell, 436 U.S. at 691, but because their unconstitutional acts
represented the implementation of city policy.
      29 Because defendant Walling had no real control over the City of Flint while
emergency management persisted, see supra Section III.D.ii., plaintiffs’ Monell claim
against the City of Flint cannot rest on his alleged conduct.

                                        103
ordered to provide a more definite statement, at a minimum. (Id. at 33–

35.)

       LAN presented this same argument in Carthan. There, the Court

denied it. 2019 U.S. Dist. LEXIS 55607, at *149–50. The allegations in

this case are comparable to those in Carthan, and LAN offers no reason

why the Court should deviate from its prior decision.30 Therefore,

plaintiffs’ claim of professional negligence against LAN may go forward.

                Rowe

       In Count X, plaintiffs allege that defendant Rowe committed

professional negligence. (Dkt. 192-1 at 5.) Rowe has not filed a motion to

dismiss and this claim may go forward.

                Veolia

       In Count XI, plaintiffs allege that defendant Veolia committed

professional negligence. (Dkt. 192-1 at 5.) Veolia has not moved to

dismiss this count directly.31 This claim can also go forward.


       30Likewise, LAN objects to personal jurisdiction. (Dkt. 145.) However, LAN
concedes that this Court previously rejected this argument and brings it solely to
preserve the claim on appeal.
       31Like LAN, Veolia has challenged the sufficiency of the complaint more
generally. (Dkt. 140 at 25–29.) Again, the Court rejects this argument. Combined, the
amended master and short-form complaints contain enough factual matter to put
Veolia on adequate notice of the allegations against it.

                                        104
      ix.    Damages

                Punitive

      Plaintiffs request punitive damages.32 (Dkt. 185-2 at 193.)

Defendants move to dismiss. (Dkt. 137 at 103–04; Dkt. 138 at 5; Dkt. 139

at 70–71; Dkt. 140 at 22–23; Dkt. 141 at 57–58; Dkt. 142 at 55–56; Dkt.

143 at 86–87; Dkt. 144 at 27–28; Dkt. 204 at 57.)

      In this opinion and order, the Court is dismissing all but two types

of claims. First, plaintiffs successfully plead a claim under § 1983 that

certain government defendants violated their right to bodily integrity;

and second, plaintiffs state a claim that the private defendants were

professionally negligent under state law. Plaintiffs concede that they

cannot request punitive damages with respect to their professional

negligence claims. (Dkt. 153 at 146 n.47.) So the Court therefore grants

defendants LAN and Veolia’s motions to dismiss in this regard.33 But




      32 In the amended master complaint, plaintiffs do this in three ways. First,
they request punitive damages at the end of most counts. Second, they have a stand-
alone Count VIII that also requests punitive damages. And finally, they include a
claim for punitive damages in their prayer for relief. Although this is somewhat
confusing, the Court reads plaintiffs’ short-form complaint as incorporating a request
for punitive damages with respect to each count.
      33 Again, defendant Rowe has not filed a motion to dismiss. However, the
punitive damages claim against Rowe cannot proceed either.

                                        105
punitive damages may be awarded in a § 1983 action “when the

defendant’s conduct is shown to be motivated by evil motive or intent, or

when it involves reckless or callous indifference to the federally protected

rights of others.” King v. Zamiara, 788 F.3d 207, 216 (6th Cir. 2015)

(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). Plaintiffs plausibly plead

recklessness and indifference to the right to bodily integrity. See supra

Section III.D.ii. As a result, the government defendants’ motions to

dismiss are denied with respect to plaintiffs’ § 1983 bodily integrity

claims.

                Exemplary

      In addition to punitive damages, plaintiffs request exemplary

damages from defendants LAN, Rowe, and Veolia.34 However, the Court

has previously denied exemplary damages under exactly the same

circumstances, where it explained:

           In Michigan, exemplary damages are a special class of
      compensatory damages. They are available under limited
      circumstances to reimburse for a non-economic harm.

      34  Plaintiffs also request exemplary damages from defendants Governor
Snyder, Dillon, Lyon, Rosenthal, Busch, Cook, Prysby, Wurfel, Wright, Kurtz, Earley,
Ambrose, Croft, Johnson, and Glasgow. (Dkt. 185-2 at 190–93.) But they do so only
with regards to plaintiffs’ gross negligence claim. The Court has already ruled that
this claim is not viable, so there is no need to address whether exemplary damages
are available with respect to that count. See supra Section III.D.vi.

                                       106
     Veselenak v. Smith, 414 Mich. 567, 573–74 (1982); Unibar
     Maint. Servs., Inc. v. Saigh, 283 Mich. App. 609, 630 (2009).
     And in the context of exemplary damages, this only includes
     losses for the “humiliation, sense of outrage, and indignity”
     that results from malicious, willful, and wanton conduct.
     Kewin v. Mass. Mut. Life Ins. Co., 409 Mich. 401, 419 (1980);
     B & B Inv. Grp. v. Gitler, 229 Mich. App. 1, 9–10 (1998).

           The malicious, willful, and wanton element is
     equivalent to malice. See Peisner v. Detroit Free Press, Inc.,
     421 Mich. 125, 136 (1984). Because damages for mental pain
     and anxiety are normally included under actual damages,
     only intentional actions that show a reckless disregard for a
     plaintiff’s rights will suffice. See Veselenak, 414 Mich. at 574–
     75; McPeak v. McPeak, 233 Mich. App. 483, 487–88 (1999). In
     other words, mere negligence is insufficient. A defendant’s
     conduct must amount to more than a lack of care. See
     Veselenak, 414 Mich. at 574–75.

           Here, the fact that professional negligence is the only
     claim plaintiffs raise to support exemplary damages against
     LAN and Veolia negates the mental element required for the
     award. It is the reprehensibility of a defendant’s conduct that
     intensifies the emotional injury and justifies exemplary
     damages not the magnitude of the harm caused. See McPeak,
     233 Mich. App. at 488; Gitler, 229 Mich. App. at 10. Plaintiffs
     do not state a claim for allegedly malicious, willful, and
     wanton conduct. In fact, they do not state a claim involving
     exemplary damages for any intentional tort. Rather, they
     argue that LAN and Veolia were professionally negligent and
     that their negligence caused the Flint Water Crisis. As such,
     plaintiffs fail to state a claim for exemplary damages.

Carthan, 2019 U.S. Dist. LEXIS 55607, at *147–48. What was true there

is true here. Plaintiffs only allege professional negligence against LAN,



                                   107
Rowe, and Veolia. Therefore, their claim for exemplary damages against

these defendants is dismissed.

              Joint and Several Liability

       Plaintiffs allege that the named defendants are “jointly and

severally” liable. (Dkt. 192-1 at 3.) However, Michigan has replaced joint

and several liability with fair share liability. See Smiley v. Corrigan, 248

Mich. App. 51, 55 (2001). Plaintiffs concede this point. (Dkt. 153 at 64.)

As a result, any claim for joint and several liability is dismissed.

  E.     Conclusion

       Defendants’ motions to dismiss plaintiffs’ amended short-form

complaint are granted in part and denied in part. More specifically,

defendants’ motions to dismiss: Count I (state-created danger) are

granted; Count II (bodily integrity) are granted with respect to

defendants Lyon, Wyant, Wright, and Walling, but denied with respect

to defendants Governor Snyder, the City of Flint (Monell), Dillon, Wurfel,

Busch, Cook, Prysby, Rosenthal, Earley, Ambrose, Glasgow, Johnson,

and Croft; Counts III and IV (equal protection) are granted; Count V

(conspiracy) are granted; Count VI (ELCRA) are granted; Count VII

(gross negligence) are granted; Count VIII (punitive damages) are

granted with respect to plaintiffs’ professional negligence claims, but
                                  108
denied with respect to plaintiffs’ § 1983 claims. In addition, plaintiffs’

professional negligence counts can go forward, but the request for

exemplary damages is dismissed along with any claim for joint and

several liability.

IV.   Motions to Dismiss in Sirls v. Michigan, No. 17-cv-10342

      For the purpose of adjudicating defendants’ motions to dismiss in

Sirls, the Court adopts plaintiffs’ amended short form complaint (Dkt.

131-1) as the operative short-form complaint. It contains exactly the

same allegations as the Walters complaint: the same named defendants,

the same alleged injuries, and the same counts. Therefore, the Court

reaches the same conclusions as set forth above in Part III.

V.    Order

      IT IS ORDERED THAT,

      In Waters v. Flint, No. 17-cv-10164,

      Plaintiffs’ motion for leave to amend the master complaint in 17-cv-

10164 (Dkt. 185) is GRANTED in part and DENIED in part. Leave is

granted to amend the complaint to include plaintiffs’ revised bodily

integrity claims against defendants Governor Snyder, Rosenthal, Cook,

Prysby, Glasgow, Johnson, and Croft. But leave is denied to amend the

complaint to include plaintiffs’ remaining claims. Additionally, the Court
                                    109
finds no reason to deny leave to include the new factual allegations

contained within the proposed amended master complaint, and so

plaintiffs’ motion as it relates to these allegations is also GRANTED.

     Having adopted the amended master complaint as the operative

master complaint and plaintiffs’ proposed amended short-form complaint

(Dkt. 192-1) as the operative short-form complaint, IT IS FURTHER

ORDERED THAT,

     The city defendants’ motion to dismiss (Dkt. 137) is GRANTED in

part and DENIED in part; Jeffrey Wright’s motion to dismiss (Dkt. 138)

is GRANTED; the MDEQ defendants’ motions to dismiss (Dkts. 139,

141, 142, 150) are GRANTED in part and DENIED in part; Veolia’s

motions to dismiss (Dkts. 140, 199) are GRANTED in part and DENIED

in part; the state defendants’ motion to dismiss (Dkt. 143) is GRANTED

in part and DENIED in part; and LAN’s motions to dismiss (Dkts. 144,

145) are GRANTED in part and DENIED in part. In addition, since they

are no longer defendants in this case, Nancy Peeler and Robert Scott’s

motions to dismiss (Dkts. 147, 148) are DENIED as moot.

     As a result, plaintiffs’ bodily integrity claims against defendants,

Governor Snyder, the City of Flint (Monell), Dillon, Wurfel, Busch, Cook,


                                  110
Prysby, Rosenthal, Earley, Ambrose, Glasgow, Johnson, and Croft can

proceed; their professional negligence claims against defendants LAN,

Rowe, and Veolia can proceed; and plaintiffs may continue to request

punitive damages with respect to their remaining § 1983 claims.

However, in all other respects, plaintiffs’ claims are dismissed.

     In Sirls v. Michigan, No. 17-cv-10342,

     Having adopted the amended master complaint as the operative

master complaint and plaintiffs’ proposed amended short-form complaint

(Dkt. 131-1) as the operative short-form complaint, IT IS FURTHER

ORDERED THAT,

     The city defendants’ motion to dismiss (Dkt. 82) is GRANTED in

part and DENIED in part; Jeffrey Wright’s motion to dismiss (Dkt. 85)

is GRANTED; the MDEQ defendants’ motions to dismiss (Dkts. 86, 88,

89, 97, 140) are GRANTED in part and DENIED in part; Veolia’s

motions to dismiss (Dkts. 87, 135) are GRANTED in part and DENIED

in part; the state defendants’ motions to dismiss (Dkt. 90, 139) are

GRANTED in part and DENIED in part; and LAN’s motions to dismiss

(Dkts. 91, 92) are GRANTED in part and DENIED in part. In addition,




                                   111
since they are no longer defendants in this case, Nancy Peeler and Robert

Scott’s motions to dismiss (Dkts. 93, 95) are DENIED as moot.

     As with Walters, here, plaintiffs’ bodily integrity claims against

defendants Governor Snyder, the City of Flint (Monell), Dillon, Wurfel,

Busch, Cook, Prysby, Rosenthal, Earley, Ambrose, Glasgow, Johnson,

and Croft can proceed; their professional negligence claims against

defendants LAN, Rowe, and Veolia can proceed; and plaintiffs may

continue to request punitive damages with respect to their remaining §

1983 claims. However, in all other respects, plaintiffs’ claims are

dismissed.

     IT IS SO ORDERED.

Dated: August 2, 2019                   s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge

                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 2, 2019.

                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager

                                  112
